ACCEPTED
                                                                                           06-14-00100-CV
                                                                                SIXTH COURT OF APPEALS
                                                                                      TEXARKANA, TEXAS
                                                                                     6/16/2015 10:25:46 AM
                                                                                          DEBBIE AUTREY
                                                                                                    CLERK

                               No. 06-14-00100-CV

                          _________________________

                      IN THE SIXTH COURT OF APPEALS                    June 16, 2015
                              AT TEXARKANA
                         __________________________


                              MARK J. MUELLER,
                                                                       Appellant

                                        V.

                      JAMES H. DAVIS, Individually, and
            JAMES H. DAVIS D/B/A J. D. MINERALS, and JDMI, LLC.,
                                                                        Appellee
                        ____________________________


                       Appealed from the 71st District Court
                           of Harrison County, Texas

                        _____________________________


                             APPELLANT’S BRIEF


_____________________________________________________________________________


                                             BOB WHITEHURST
                                             State Bar No. 21358100
                                             whitehurstlawfirm@yahoo.com
                                             WHITEHURST & WHITEHURST
                                             5380 Old Bullard Road, Suite 600-363
                                             Tyler, Texas 75703
                                             (903) 593-5588
                                             (214) 853-9382 (facsimile)

                                             ATTORNEY FOR APPELLANT


                  APPELLANT REQUESTS ORAL ARGUMENT
                         IDENTITY OF PARTIES AND COUNSEL

      In accordance with Rule 38.1(a) of the TEXAS RULES OF APPELLATE
PROCEDURE, Appellant, Mark J. Mueller provides the following list of all parties, and the
names and addresses of all counsel:

Appellant/Plaintiff:                               Mark J. Mueller

Counsel for Appellant:                             Bob Whitehurst
                                                   State Bar I.D. # 21358100
                                                   Whitehurst & Whitehurst
                                                   5380 Old Bullard Road, Suite 600-363
                                                   Tyler, Texas 75703
                                                   Telephone: (903) 593-5588
                                                   Facsimile: (903) 297-1992

Appellee/Defendant:                                James H. Davis, Individually, and James H.
                                                   Davis d/b/a J.D. Mineral and JDMI, LLC.

Counsel for Appellee:                              Douglas D. McLallen
                                                   State Bar I.D. # 00788025
                                                   1001 Third Street, Ste. 1
                                                   Corpus Christi, Texas 78404
                                                   Telephone: (361) 884-4981
                                                   Facsimile: (361) 884-1286




                                              ii
                                                    TABLE OF CONTENTS

Identity of Parties and Counsel...................................................................................           ii

Table of Contents........................................................................................................    iii

Index of Authorities....................................................................................................     vi

Statement of the Case.................................................................................................       x

Issues Presented..........................................................................................................   7

           Issue No. 1: The conveyances are void as a matter of law because the
           property descriptions are not legally sufficient pursuant to the
           requirements of the Statute of Frauds.

           Issue No. 2: It was improper to hold that the Mother Hubbard or “Catch-
           all“ clause could convey substantial property interest.

           Issue No. 3: A material question of fact remains as to what property was
           conveyed.

           Issue No. 4: A material question fact remains due to the ambiguity
           surrounding the discord over what property was conveyed in the
           conveyance..

           Issue No. 5: Material questions of fact concerning the possession and
           control of the mineral interests exist based upon the discrepancies between
           the judicially admitted documents provided by Appellee and the
           subsequently sworn Affidavit by Appellee.

           Issue No. 6: Questions of material fact concerning the possession and
           control of the mineral interests exist based upon the discrepancies between
           the official Harrison County documents and the subsequently sworn
           Affidavit by Appellee.

           Issue No. 7: A material question of fact remains due to the cumulative
           nature of Appellee’s prior bad acts.

Statement of Facts......................................................................................................     1

Summary of the Argument.........................................................................................             8


                                                                      iii
Argument and Authorities..........................................................................................                 10

           1. The conveyances are void as a matter of law because the property
           descriptions are not legally sufficient pursuant to the requirements of
           the Statute of Frauds.......................................................................................            10

           2. It was improper to hold that the Mother Hubbard or “Catch-all”
           clause could convey substantial property interest..........................................                             12

           3. A material question of fact remains as to what property was
           conveyed.........................................................................................................       16

           4. A material question fact remains due to the ambiguity surrounding
           the discord over what property was conveyed in the lease.............................                                   18

           5. Material questions of fact concerning the possession and control
           of the mineral interests exists based upon the discrepancies between
           the judicially admitted documents provided by Appellee and the
           subsequently sworn Affidavit by Appellee....................................................                            19

           6. Material questions of fact concerning the possession and control
           of the mineral interests exist based upon the discrepancies between
           the official Harrison County documents and the subsequently sworn
           Affidavit by Appellee.....................................................................................              23

           7. A material question of fact remains due to the cumulative nature
           of Appellee’s prior bad acts...........................................................................                 24

Conclusion..................................................................................................................       33

Prayer..........................................................................................................................   33

Certificate of Compliance...........................................................................................               33

Certificate of Service..................................................................................................           34

Appendix....................................................................................................................       35

Deed from Ms. Cope/Mitchell to Appellee................................................................                            Tab A

Deed from James H. Mills to Appellee......................................................................                         Tab B



                                                                         iv
Answers to Admissions by Appellee...........................................................................                Tab C

Letter to James H. Mills from Appellee about one year term royalty........................                                  Tab D

Deed from Ms. Cope/Mitchell to Charles B. Horne...................................................                          Tab E

Deed from Charles B. Horne to Appellant.................................................................                    Tab F

Letter from Appellee to Ms. Cope/Mitchell withdraw offer......................................                              Tab G

Proposal by Appellee to Ms. Cope/Mitchell to convey minerals..............................                                  Tab H

Letter from Appellee to James H. Mills dated November 26, 2007..........................                                    Tab I

Wagner & Brown letter..............................................................................................         Tab J

Permission from Ms. Cope/Mitchell to Appellee in 2008.........................................                              Tab K

Letter to Ms. Cope/Mitchell from Appellee withdrawing offer.................................                                Tab L

Letter from Appellee claiming 100% of all interest...................................................                       Tab M

Letter from Wagner & Brown to parties keeping proceeds in suspense....................                                      Tab N

Deed from James H. Mills to Appellant.....................................................................                  Tab O

Deed from Charles B. Horne to Appellant.................................................................                    Tab P

Deed from Ms. Cope/Mitchell to Appellant...............................................................                     Tab Q

Memo from Appellee that Ms. Cope/Mitchell had sold all her interest.....................                                    Tab R

County Clerk Records regarding conveyance from Cope and Mills..........................                                     Tab S

Tax documents............................................................................................................   Tab T

Affidavit of Appellee..................................................................................................     Tab U




                                                                      v
                                INDEX OF AUTHORITIES

CASES
AIC Mgmt. v. Crews, 246 S.W.3d 640 (Tex. 2008).                           10

Blanche v. First Nationwide Mortg. Corp., 74 S.W.3d 444(Tex. App.--       22
Dallas 2002, no pet.).

Bosque Asset Corp. v. Greenberg, 19 S.W.3d 514 (Tex. App.--Eastland,      16
2000);.

Columbia Gas Transmission Corp. v. New Ulm Gas, Ltd., 940 S.W.2d 587      18
(Tex. 1996).

Denton v. Big Spring Hospital Corporation, 998 S.W.2d 294 (Tex. App.--    17
Eastland 1999 no pet'n).

Dixon v. Amoco Prod. Co., 150 S.W.3d 191 (Tex. App.--Tyler 2004, pet.     10, 12
denied).

Douglass v. Texas-Canadian Oil Corp., 141 Tex. 506, 174 S.W.2d 730        12
(1943).

Durbin v. Dal-Briar Corp., 871 S.W.2d 263 (Tex. App.--Corpus Christi      24
1994, writ denied).

El Chico Corporation v. Poole, 732 S.W.2d 306 (Tex. 1987).                17

Fears v. Texas Bank, 247 S.W.3d 729 (App. Texarkana 2008).                  11
Grant v. Southwestern Electric Power Company, 20 S.W.3d 764 (Tex.         17
App.--Texarkana, 2000)

J. Hiram Moore, Ltd. v. Greer, 172 S.W.3d 609 (Tex. 2005).                10, 14, 18-19

Jackson v. Fiesta Mart, Inc., 979 S.W.2d 68 (Tex. App.--Austin 1998, no   16-17
pet'n).

Jones v. Carver, 59 Tex. 293 (1883).                                      12
Jones v. Colle, 727 S.W.2d 262 (Tex. 1987).                               14




                                              vi
Jones v. Kelley, 614 S.W.2d 95 (Tex. 1981).                                 10

Marshall v. Vise, 767 S.W.2d 699 (Tex. 1989).                               23

Matney v. Odom, 147 Tex. 26, 210 S.W.2d 980 (1948).                         11

McAfee, Inc. v. Agilysys, Inc., 316 S.W.3rd 820 (Tex. App.--Dallas 2010,    16
no pet.).

Mediacomp, Inc. v. Capital Cities Communication, 698 S.W.2d 207, 212        24-25
(Tex. App.--Houston [1st Dist.] 1985, no writ).

Moon Royalty, Llc, v. Boldrick Partners, 244 S.W.3d 391 (Tex. App.--        16
Eastland, 2007, no pet.).

Moore v. K Mart Corporation. 981 S.W.2d 266 (Tex. App.--San Antonio         17
1998, no pet'n).

Morrow v. Shotwell, 477 S.W.2d 538 (Tex. 1972).                             10-11

National Farmers Organization v. Smith, 526 S.W.2d 759 (Civ. App.--         22
Corpus Christi 1975, no writ).

Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546 (Tex. 1985).                   16

Pacesetter Corp. v. Barrickman, 885 S.W.2d 256 (Tex. App.--Tyler 1994,      24
no writ).

Peacock v. Schroeder, 846 S.W.2d 905 (Civ. App. San Antonio, 1993).         13

Pfeiffer v. Lindsay, 66 Tex. 123, 1 S.W. 264 (1886).                        12

Pick v. Bartel, 659 S.W.2d 636 (Tex. 1983).                                 10

Reid Road Municipal Utility Dist. No. 2 v. Speedy Stop Food Stores, Ltd.,   22
337 S.W.3d 846 (Tex. 2011).

Republic Bankers Life Insurance Co. v. Wisdom, 488 S.W.2d 470 (Civ.         22-23
App.--Fort Worth 1972, ref. n.r.e.).

Republic Nat'l Bank of Dallas v. Stetson, 390 S.W.2d 257 (Tex. 1965).       11, 12




                                                vii
Smith v. Allison, 157 Tex. 220, 301 S.W.2d 608 (1956).                    13-14, 15, 17

Smith v. Sorelle, 126 Tex. 353, 87 S.W.2d 703 (1935).                     12

Stekoll Petroleum Co. v. Hamilton, 152 Tex. 182, 255 S.W.2d 187 (1953).   11

Sun Oil Co. v. Bennett, 125 Tex. 540, 84 S.W.2d 447 (1935).               13, 14

Sun Oil Co. v. Burns, 125 Tex. 549, 84 S.W.2d 442 (1935).                 13

Tidwell v. Cheshier, 153 Tex. 194, 265 S.W.2d 568 (1954).                 11
Wilson v. Fisher, 144 Tex. 53, 188 S.W.2d 150 (1945).                     11

Windsor v. Loyd, 191 S.W.2d 521 (Tex. Civ. App.--Texarkana 1945, writ     13
ref'd).

RULES

Vernon’s Texas Codes Annotated, Business and Commerce Code, Section       8, 10
26.01

Vernon’s Texas Codes Annotated, Texas Property Code Section 13.001(b)     22

TEX. R. CIV. P. 166a                                                      16

TEX. R. CIV. P. 193.7                                                     9, 22, 25

TEX. R. CIV. P 198                                                        22

TEX. R. CIV. EVID. 404(b)                                                 9, 24

TEX. R. EVID. 406                                                         24

TEX. R. EVID. 801(e)(2)                                                   22

Texas Civil Practice & Remedies Code Section 12.001 et. seq.              4

Texas Civil Practice & Remedies Code Section 37.001, et. seq.             4

1 H. Williams & C. Meyers, Oil and Gas Law §221 (1992).                   13




                                             viii
                                         No. 06-14-00100-CV

                              IN THE COURT OF APPEALS
                         SIXTH APPELLATE DISTRICT OF TEXAS
                                   AT TEXARKANA

                                         MARK J. MUELLER
                                            Appellant

                                                 v.

JAMES H. DAVIS, Individually, JAMES H. DAVIS D/B/A J.D. MINERALS AND JDMI, LLC.

                                              Appellee

                                  ON APPEAL FROM
                                    ST
                           THE 71 JUDICIAL DISTRICT COURT
                              HARRISON COUNTY, TEXAS

                                     APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE SIXTH COURT OF APPEALS:

       Appellant, Mark J. Mueller files this Brief of Appellant. In this brief, Appellant will be

referred to as Appellant. Appellee James H. Davis, individually, James H. Davis d/b/a J.D.

Minerals and JDMI, LLC will be referred to as Appellee. The 2015 Clerk’s Record will be

referenced as “(CLR”), being the Clerk’s Record Volume 1, Supplemental 2(A). The

Supplemental Clerks’ Record will be referenced as “(Supp. CLR)”, being the Clerk’s Record

Supplemental 1(A).




                                                 ix
                                STATEMENT OF THE CASE

Nature of the case:
       This case arises from a suit to quiet title to certain oil and gas properties, by Appellant
       Mark J. Mueller, located in Harrison County, Texas. This is an appeal from a summary
       judgment granted in favor of Appellee James H. Davis Individually, and James H. Davis
       Individually, and d/b/a J. D. Minerals and JDMI, LLC. Appellant Mark J. Mueller owns
       said properties as a result of conveyances from James Hammond Mills, Charles Horne,
       and Virginia Mills Mitchell Cope. (CLR at 30, Tab O, CLR at 34, Tab P, and CLR at 38,
       Tab Q) Appellee is claiming title through a Mother Hubbard Clause (catch-all clause),
       found in small print in alleged conveyances in 1991. (CLR at 18, Tab A, and CLR at 21,
       Tab B)

Trial Court:
       71st Judicial District Court of Harrison County, Texas, Cause No. 11-0858, the Honorable
       Judge Brad Morin presiding.

Disposition:
       Trial court granted summary judgment to Appellee, shortly before trial.

Requested Relief on Appeal:
      Appellant asks this court to reverse the trial court’s summary judgment and render
      judgment in favor of Appellant on the basis that the Mother Hubbard Clause (catch-all
      clause) is only meant to convey small strips of adjoining property pursuant to J. Hiram
      Moore, Ltd. v. Greer, 172 S.W.3d 609, 613 (Tex. 2005). In the alternative, Appellant
      asks this court to reverse the trial court’s Summary Judgment and render judgment in
      favor of Appellant on the basis that the conveyances do not comply with the Statue of
      Frauds. In the alternative, Appellant request the court to reverse the trial court’s summary
      judgment and remand the trial court on the basis that there are issues of fact to be
      decided by the trier of fact.

                            REQUEST FOR ORAL ARGUMENT

       Pursuant to the provisions of TEX. R. APP. P. 39, Appellant Mueller hereby requests oral

argument of this cause. Appellant believes that oral argument will be useful to the Court of

Appeals in explaining the issues that have been raised.




                                                 x
                                   STATEMENT OF FACTS

         On or about September 25, 1991, Virginia Rose Mitchell executed that certain Mineral

and Royalty Conveyance, as grantor, to J. D. Minerals as grantee, recorded in Volume 1287,

Page 331 of the Deed Records of the County Clerk's Office in Harrison County, Texas. (CLR at

18, Tab A) Appellee has admitted that this conveyance does not contain a metes and bounds

description, and does not contain a volume and page reference to a prior document that was filed

in the County Clerk’s office of Harrison County, Texas. (CLR at 845, 851, No. 34 and No. 35,

Tab C)

         On or about October 6, 1991, James Hammond Mills executed that certain Mineral and

Royalty Conveyance, as grantor, to J. D. Minerals as grantee, recorded in Volume 1287, Page

530 of the Deed Records of the County Clerk's Office in Harrison County, Texas. (CLR at 21,

Tab B) Appellee has admitted that this conveyance does not contain a metes and bounds

description, and does not contain a volume and page reference to a prior document that was filed

in the County Clerk’s office of Harrison County, Texas. (CLR at 845, 851, No. 34 and No. 35).

On December 10, 1991, Appellee, sent a certified letter to James Hammond Mills, stating in part

“as agreed, enclosed please find a Bank Money Order in the amount of $55.00 as consideration

for a year primary term Royalty Conveyance. . . .” (CLR at 1132, Tab D) Appellee has admitted

that this document was sent. (CLR 845, 849, Tab C, No. 19)

         On or about October 1, 1994, Virginia Rose Mills Cope executed that certain Mineral

Deed, as grantor, to Charles B. Horne as grantee, recorded in Volume 1373, Page 285 of the

Deed Records of the County Clerk's Office in Harrison County, Texas. (CLR at 24, Tab E)

         On or about December 2, 1996, Charles B. Horne executed that certain Mineral Deed, as

APPELLANT’S BRIEF
1 of 35
grantor, to Mark J. Mueller as grantee, recorded in Volume 1586, Page 339 of the Deed Records

of the County Clerk's Office in Harrison County, Texas. (CLR at 27, Tab F)

       On June 16, 2005, Appellee forwards correspondence to Virginia Rose Mills Cope,

stating in part “upon further review of title, we have found you have previously sold this interest

to another party. Therefore at this time we are retracting our offer and will not be resubmitting

another offer to you.” (CLR 358, Tab G) Appellee has admitted that this document was sent.

(CLR 845, 848, Tab C, No. 9)

       On November 21, 2005, Appellee forwards correspondence to Virginia Mills Cope

regarding the purchase of mineral or royalty interest, and a conditional draft. (CLR 359, Tab H)

Appellee has admitted that this document was sent. (CLR 845, 849, Tab C, No. 10)

       On November 26, 2007, Appellee forwards correspondence to James Hammond Mills

withdrawing an offer to purchase certain mineral and royalties interest due to an error. (CLR 364,

Tab I) Appellee has admitted that this document was sent. (CLR 845, 850, Tab C, No. 22)

       On or about May 9, 2008, Appellant received a letter from Wagner Brown, Ltd., placing

his interest in certain minerals in suspense. (CLR at 932, Tab J)

       On September 15, 2008, Virginia Rose Mills Cope was forwarded a document giving

Appellee permission to obtain any information as to all the mineral and royalties she owned in

Harrison County, Texas. (CLR 361, Tab K). Appellee has admitted that this document was sent.

(CLR 845, 849, Tab C, No. 14)

       On October 31, 2008, Appellee withdraws its offer pay Virginia Rose Mills Cope,

$7,250.00. (CLR 362, Tab L) Appellee has admitted that this document was sent. (CLR 845,

849, Tab C, No. 16)

APPELLANT’S BRIEF
2 of 35
       On February 23, 2011, Appellee sent out a letter to Appellant and others that he had

purchased 100% of all the interest in Harrison County, Texas of Virginia Rose Mitchell and

James Hammond Mills. (CLR at 356, Tab M)

       On or about March 2, 2011, Appellant received a letter from Wagner Brown, Ltd., stating

that they had concerns about the construction of the deed as to the Mother Hubbard clause. (CLR

at 938, Tab N)

       On or about May 26, 2011, James Hammond Mills executed that certain Mineral and

Royalty Deed, as grantor, to Mark J. Mueller as grantee, recorded in 2011-000006112 of the

Deed Records of the County Clerk's Office in Harrison County, Texas. (CLR at 30, Tab O)

       On or about June 29, 2011, Charles B. Horne executed that certain Mineral Deed, as

grantor, to Mark J. Mueller as grantee, Said purpose being to clarify any illegible print in the

document recorded in Volume 1586, Page 339, recorded in 2011-000007507 of the Deed

Records of the County Clerk's Office in Harrison County, Texas. (CLR at 34, Tab P)

       On or about July 1, 2011, Virginia Rose Mills Cope, a/k/a Virginia Rose Mitchell a/k/a

Virginia Rose Purvis Cope, executed that certain Mineral and Royalty Deed, as grantor, to Mark

J. Mueller as grantee, recorded in 2011-000007941 of the Deed Records of the County Clerk's

Office in Harrison County, Texas. (CLR at 38, Tab Q)

       On July 19, 2011, Appellee prepared a document stating in part, “it doesn’t really matter

because she sold all her interest to another company.” (CLR at 363, Tab R) Appellee has

admitted that this document was sent. (CLR 845, 849, Tab C, No. 15)

       Appellant initiated the action against Appellee on October 12, 2011, as a Suit to Quiet

Title, relating to oil and gas properties that Virginia Rose Mitchell and James Hammond Mills

APPELLANT’S BRIEF
3 of 35
had conveyed to Appellant. (CLR at 12)

       Appellant filed a Motion for Partial Summary Judgment on July 20, 2012. (CLR at 366)

       Appellee filed his Motion for Summary Judgment and Objection to Plaintiff’s Summary

Judgment Evidence on or about July 30, 2012. (CLR at 392)

       Appellant filed his Third Amended Original Petition on August 10, 2012. (CLR at 638)

       Appellant filed his Response to Motion for Summary Judgment on or about August 23,

2012. (CLR at 868)

       Appellant filed his Supplemental Response to Motion for Summary Judgment on

February 11, 2013 (CLR at 969), along with the Motion for Leave to File Supplemental

Response to Motion for Summary Judgment. (CLR at 974)

       Appellant filed his Second Supplemental Response to Motion for Summary Judgment on

or about March 25, 2013(CLR at 981), along with the Motion for Leave to File Second

Supplemental Response to Motion for Summary Judgment. (CLR at 978)

       Appellant filed his Third Supplemental Response to Motion for Summary Judgment on

April 15, 2013. (CLR at 997)

       Appellee filed his Supplemental Motion for Traditional and No-evidence Motion for

Summary Judgment and Response to Plaintiff’s Motion for Partial Summary Judgment Evidence,

on or about April 18, 2013. (CLR at 1015)

       Appellant filed his First Supplemental Petition on May 20, 2013. (CLR at 1110)

       Appellee filed his Second Partial Motion for Summary Judgment on Plaintiff’s

Declaratory Judgment Claim, Claims under Texas Civil Practice & Remedies Code Section

37.001, et. seq. and 12.001 et. seq., and Attorneys’ Fees thereunder or Alternatively, Motion in

APPELLANT’S BRIEF
4 of 35
Limine on May 16, 2013. (CLR at 1156)

        Appellee filed his Reply to Plaintiff’s Response to Defendant’s Second Motion for

Summary Judgment on May 23, 2013. (CLR at 1193)

        Appellee filed his Counterclaim against Appellant on June 3, 2013. (CLR at 1252)

        Appellant filed his Answer and Special Exceptions to Counterclaim on June 10, 2013

(CLR at 1273)

        The Court denied Appellee’s Motion for Summary Judgment and denied Appellant’s

Motion for Partial Summary Judgment on September 10, 2013. (CLR at 1295)

        Appellee filed his Second Supplemental Motion for Summary Judgment and Motion to

Reconsider on September 4, 2014. (CLR at 1796)

        Appellant filed his Amended Answer and Special Exception to Counterclaim by

Defendant on September 5, 2014. (CLR at 1628)

        Appellant filed his Motion for Summary Judgment on Counterclaim on September 16,

2014. (CLR at 1676-1684, CLR SUPP 5-44)

        Appellant filed his Second Amended Answer and Special Exception to Counterclaim on

September 16, 2014. (CLR at 1685-1693)

        Appellant filed his Response to Defendant’s Second Supplemental Motion for Summary

Judgment and Motion to Reconsider on September 22, 2014. (CLR at 1695-1771)

        Appellant filed Notice of Business Record Affidavit on September 25, 2014. (CLR at

1902)

        Appellant filed his Fourth Amended Petition on September 26, 2014. (CLR at 1927, CLR

SUPP at 223-288)

APPELLANT’S BRIEF
5 of 35
       Appellee filed his Motion for Partial Summary Judgment on Limitations Subject to

Appellee’s Motion to Strike Plea in Intervention on September 27, 2014. (CLR at 1939)

       Appellant filed his Supplemental Response to Motion for Summary Judgment on October

1, 2014 (CLR at 2023, CLR SUPP at 45-51), along with the Motion for Leave to File

Supplemental Response to Motion for Summary Judgment. (CLR at 2021)

       Appellant filed his Second Supplemental Response to Motion for Summary Judgment on

October 2, 2014 (CLR at 2026, CLR SUPP at 53-58), along with the Motion for Leave to File

Second Supplemental Response to Motion for Summary Judgment. (CLR at 2028)

       Appellee filed his Motion to Shorten Time for Plaintiff and Intervenor to Respond to

Motion for Summary Judgment on Statute of Limitation on October 3, 2014. (CLR at 2031) The

date requested for the hearing being October 10, 2014. (CLR at 2032)

       Appellee filed his Objections to Appellant Late Filed Summary Judgment Response

Attached to the Second Supplemental Response on October 3, 2014. (CLR at 2034)

       Appellee filed his response to Appellant’s Motion for Summary Judgment on

Counterclaim on or about October 3, 2014. (CLR at 2041)

       The trial court granted Final Summary Judgment for Appellee on October 8, 2014. (CLR

at 2064)

       Appellant filed his Response to Motion for Partial Summary Judgment on Limitations on

October 9, 2014. (CLR at 2070, SUPP CLR at 59-136)

       Appellant filed his Motion for Rehearing and Motion for New Trial on October 20, 2014.

(CLR at 2116, SUPP CLR at 289-388)

       Appellant filed his Notice of Appeal on December 17, 2014. (CLR at 2137)

APPELLANT’S BRIEF
6 of 35
                                    ISSUES PRESENTED

Issue No. 1:   The conveyances are void as a matter of law because the property descriptions are
               not legally sufficient pursuant to the requirements of the Statute of Frauds.

Issue No. 2:   It was improper to hold that the Mother Hubbard or “Catch-all“ clause could
               convey substantial property interest.

Issue No. 3:   A material question of fact remains as to what property was conveyed.

Issue No. 4:   A material question fact remains due to the ambiguity surrounding the discord
               over what property was conveyed in the lease.

Issue No. 5:   Material questions of fact concerning the possession and control of the mineral
               interests exists based upon the discrepancies between the judicially admitted
               documents provided by Appellee and the subsequently sworn Affidavit by
               Appellee.

Issue No. 6:   Material questions of fact concerning the possession and control of the mineral
               interests exist based upon the discrepancies between the official Harrison County
               documents and the subsequently sworn Affidavit by Appellee.

Issue No. 7:   A material question of fact remains due to the cumulative nature of Appellee’s
               prior bad acts.




APPELLANT’S BRIEF
7 of 35
                              SUMMARY OF THE ARGUMENT

       According to Section 26.01, of the Business and Commerce Code, Vernon’s Texas Codes

Annotated, the Statute of Frauds (formerly Art. 3995), property descriptions must contain

adequate information so that the identity of the property conveyed can be reasonably ascertained.

During the oil boom of the 1930's, in order to cover small strips of land which were inadvertently

left out of property descriptions in both oil and gas leases and mineral and royalty deeds.

Conveyances began to include a blanket conveyance clause, commonly referred to as the ‘Mother

Hubbard Clause.’ According to Texas case law, the inherent or specific purpose of the Mother

Hubbard Clause is to prevent the leaving of small unleased pieces or strips of land, which may

exist without the knowledge of one or both of the parties by reason of incorrect surveying,

careless location of fences, or other mistakes. The use of a general and vague ‘catch-all’ phrases

to include larger tracts of land is not upheld. In the documents Appellee prepared, hidden in

small print at the end of a paragraph, he used a sweeping reference which he claims conveyed

title to all the oil and gas properties that Ms. Cope and Mr. Mills owned in Harrison County,

Texas. Appellant asserts that the language in question was meant to convey only small strips of

land, and not the large tracts of land now claimed by Appellee. The trial court improperly held

that the documents in question conveyed all of Grantors’ mineral interests in Harrison County.

       The court erred when it did not hold that the conveyances from Ms. Cope and Mr. Mills

to Appellee in 1991, which do not contain legally sufficient property descriptions, are void as a

matter of law. The Appellee has admitted in admissions that the conveyances do not contain a

metes and bound description, nor a Volume and Page reference to a prior document that was filed

in County Clerk’s office of Harrison County, Texas. According to the Statute of Frauds, these

APPELLANT’S BRIEF
8 of 35
deeds are void as a matter of law.

       Additional language in the conveyances themselves, stating that “Grantor agrees to

execute any supplemental instrument requested by Grantee for a more complete description of

said land” reflects there never was an intent to convey all of Cope and Mills interest.

       The documents that were produced in discovery are self authenticating under rule 193.7

of the Texas Rules of Civil Procedure, and raise a question of fact for the trier of fact, since these

documents indicate that Appellee did not own the minerals in Harrison County, Texas.

       The trial court should not have granted Appellee’s Motion for Summary Judgement

because a question of fact remains as to the issue of whether Appellee ever had possession of the

mineral interests. Although Appellant now claims ownership of all mineral interests, there is

substantial evidence that Ms. Cope and Mr. Mills had retained ownership for more than twenty

years. The evidence was provided in the form of official tax records and numerous mineral

leases and other conveyances signed by Cope and Mills. Other documents include

correspondence from the Appellee seeking to buy and/or lease other minerals interests from Cope

and Mills.

       The trial court improperly refused to consider the evidence of Appellee’s prior bad acts.

Texas Rule of Civil Procedure 404(b) permits the admission of evidence of the habit of a person,

or of the routine practice of an organization, if the evidence is relevant to prove that the conduct

of the person or organization on a particular occasion was in conformity with the habit or routine

practice. In his Responses to Admissions, Appellee admitted to the existence of numerous prior

bad acts. These acts reveal that Appellee had a pattern of questionable business dealings.



APPELLANT’S BRIEF
9 of 35
                              ARGUMENT AND AUTHORITIES

       This case on appeal involves both questions of law for the trial court and material

questions of fact for the trier of fact. The first two issues concern questions of law. First,

whether the trial court decided the legal sufficiency of the property descriptions found in the

conveyances as required by the Statute of Frauds. Second, whether the trial court, followed

proper legal precedence when it considered the application of the Mother Hubbard clause. The

remaining issues involve questions of fact concerning the consideration and admissibility of prior

bad acts and the actual possession of the mineral interests.

                                         I.
      As a matter of law, the conveyances are void because the property
   descriptions are not legally sufficient pursuant to the requirements of the
                                Statute of Frauds.

       According to Section 26.01, of the Business and Commerce Code, Vernon’s Texas Codes

Annotated, the Statute of Frauds (formerly Art. 3995), property descriptions must contain

adequate information so that the identity of the property conveyed can be reasonable ascertained.

An instrument conveying land must contain a legally sufficient description or the instrument is

void under the statute of frauds. Dixon v. Amoco Prod. Co., 150 S.W.3d 191, 194 (App.--Tyler

2004, pet. denied) It is well established that in order for a property description to be held legally

sufficient “the writing furnishes within itself or by reference to some other writing, the means or

data to identify the particular land to be conveyed may be identified with reasonable certainty.”

AIC Mgmt. v. Crews, 246 S.W.3d 640, 645 (Tex. 2008) See also, Pick v. Bartel, 659 S.W.2d
636, 637 (Tex.1983); Jones v. Kelley, 614 S.W.2d 95, 99 (Tex. 1981) (citing Morrow v.




APPELLANT’S BRIEF
10 of 35
Shotwell, 477 S.W.2d 538, 539 (Tex. 1972); Wilson v. Fisher, 144 Tex. 53, 188 S.W.2d 150, 152

(1945).

          The purpose of a written land description is not merely to identify the property, but also

to provide an actual means of identification. Fears v. Texas Bank, 247 S.W.3d 729, 736 (App.

Texarkana 2008) The Fears court held that, “The legal description in the conveyance must not

only furnish enough information to locate the general area, as in identifying it by tract survey and

county, it need contain information regarding the size, shape, and boundaries.” Id. P.736; See

also, Morrow, 477 S.W.2d at 539; Matney v. Odom, 147 Tex. 26, 210 S.W.2d 980, 982 (1948)

The conveyances subject to this appeal contain the following statement, “Grantor hereby conveys

to Grantee all of the minerals, royalty, overriding royalty interest owned by Grantor in Harrison

County, whether or not same is herein above correctly described.” (CLR at 18, Tab A and CLR at

21, Tab B) Established case law provides us with examples of legally insufficient property

descriptions. In each of the following cases, cited in Republic Nat'l Bank of Dallas v. Stetson,

390 S.W.2d 257, 263 (Tex. 1965), the property descriptions were held to be insufficient to satisfy

the Statute of Frauds because they did not furnish the means to identify the land:

          "the following described property lying and situated in the County of Ellis, State of
          Texas, being approximately 154.63 acres of land in Ellis County, Texas, in two tracts,
          being out of the Benjamin Monroe Survey, W. J. Ely Survey, F. E. Witherspoon
          Survey" Tidwell v. Cheshier, 153 Tex. 194, 265 S.W.2d 568 (1954);

          "4,000 of the 5,000 acre block No. 2 hereinabove referred to, said 4,000 acres to be
          selected by Buyer leaving Sellers 1,000 acres equitably checkerboarded . . ." Stekoll
          Petroleum Co. v. Hamilton, 152 Tex. 182, 255 S.W.2d 187 (1953);

          "four (4) acres out of the East end of a ten-acre block on the P. Chireno Survey about 2
          miles East from the courthouse of the city of Tyler, Smith County, Texas, located on the
          North side of the Kilgore highway." Matney v. Odom, 147 Tex. 26, 210 S.W.2d 980,
          982 (1948);

APPELLANT’S BRIEF
11 of 35
       "37.1 acres of land in Wood County, Texas," Douglass v. Texas--Canadian Oil Corp.,
       141 Tex. 506, 174 S.W.2d 730 (1943);

       "100 acres out of Blocks 8 and 9 of the subdivision of Jose Maria Pineda Survey, which
       was patented to Adolphus Stern . . ." Smith v. Sorelle, 126 Tex. 353, 87 S.W.2d 703
       (1935);

       "fifty acres of the J. M. Moss survey, abstract No. 462, situated near the town of
       Burlington, in Montague County, Texas" Pfeiffer v. Lindsay, 66 Tex. 123, 1 S.W. 264
       (1886); and,

       "a piece of land supposed to be forty acres" Jones v. Carver, 59 Tex. 293 (1883).

The property descriptions subject to this appeal are not specific and are even less descriptive

than the preceding descriptions. If a conveyance of an interest in real property does not

sufficiently describe the land to be conveyed, it is void and unenforceable under the statute of

frauds, Stetson, at 261. The descriptions are legally insufficient and the conveyances are void

as a matter of law. The sufficiency of the legal description in any instrument transferring a

property interest is a question of law and subject to a de novo review. Dixon v. Amoco Prod.

Co., at 194.

       This Honorable Court should reverse and render judgment in favor of Appellant, in that

as a matter of law the conveyances are void under the statute of frauds.

                                      II.
 The trial court erred when it held that the Mother Hubbard or “Catch-all“
              clause could convey substantial property interest.

       During the oil boom of the 1930's, in order to cover small strips of land which were

inadvertently left out of property descriptions in oil and gas leases, mineral and royalty deeds,

and other documents began to include a blanket conveyance clause, commonly referred to as

the ‘Mother Hubbard Clause.’ Texas courts have continued to uphold the validity of Mother


APPELLANT’S BRIEF
12 of 35
Hubbard clauses but only as they pertain to small adjacent strips. The court in Peacock v.

Schroeder, 846 S.W.2d 905, 911 (Civ. App. San Antonio, 1993) affirmed the long line of

decisions when it held, “The purpose of a Mother Hubbard, or catch-all, clause is merely to

prevent the leaving of small unleased pieces or strips of land . . . which may exist without the

knowledge of one or both of the parties by reason of incorrect surveying, careless location of

fences, or other mistake." Sun Oil Co. v. Bennett, 125 Tex. 540, 84 S.W.2d 447, 452 (1935);

See also, 1 H. Williams & C. Meyers, Oil and Gas Law § 221 (1992). These clauses make

evident the intention of the grantor to include within the lease not only the land described by

metes and bounds, but also any adjoining land mistakenly excluded. Sun Oil Co. v. Burns, 125
Tex. 549, 84 S.W.2d 442, 444 (1935); Windsor v. Loyd, 191 S.W.2d 521, 523 (Tex. Civ. App.-

-Texarkana 1945, writ ref'd) In a letter dated March 2, 2011(CLR at 938, Tab N) Wagoner &

Brown, the oil and gas producer of the mineral interests subject to this appeal, wrote that even

after consulting an independent law firm, they continued to have concerns regarding the

validity of the conveyance. The letter stated that the vague descriptions did not properly

identify or describe the land. It also stated that the wording that conveyed all interests in

Harrison County was not adequate to do so “since the courts have held that Mother Hubbard

Clauses which are in fine print, may only apply to small adjacent strips.” (CLR at 938, Tab N)

It is a well-established tenet that a Mother Hubbard clause is not intended to be used to an

interest that is not adequately described in the conveyance. In Smith v. Allison, 157 Tex. 220,

301 S.W.2d 608, 611 (1956), the court held that a deed was considered ambiguous when a

“catch-all” clause conveyed a substantially greater interest than the specific grant and when the

amount paid for that conveyance appeared to relate only to the mineral interest specifically

APPELLANT’S BRIEF
13 of 35
described. Accordingly, the court noted that "the deed under question contain[ed] material

inconsistent provisions that render[ed] it uncertain as to the property conveyed." Id at 612.

This rule effectively prohibiting such "cover-all" clauses from conveying substantial property

interest continues to be affirmed by the courts. In Jones v. Colle, 727 S.W.2d 262, 263 (Tex.

1987) the court upheld the longstanding position that “a Mother Hubbard clause would only

serve to cover property not described in the deed when the other property consists of small

unleased piece or strips of land which may exist without the knowledge of one or both of the

parties.” Id at 263. Referring back to the 1935 case of Sun Oil Co. v. Bennett, [125 Tex. 540]

84 S.W.2d 447 (Tex. 1935) the court in Colle reiterated:

       We have found no other case in which this Court has applied any other rule or has
       construed such a clause to convey large bodies of land in addition to that
       specifically described and surely not so where the clause was held to convey
       considerably more land than that specifically described.

In J. Hiram Moore, Ltd. v. Greer, 172 S.W.3d 609 (Tex. 2005) the court continued to affirm its

prior rulings that “catch-all” language could not in effect convey substantial interests in

property not appropriately described in a conveyance. The Greer court, citing Colle, ruled that:

       “the longstanding rule in Texas that a [catch-all] clause, like the one at issue
       here, can only convey small interests that are clearly contemplated within the
       more particularly described conveyance, and they are not effective to convey a
       significant property interest not adequately described in the deed or clearly
       contemplated by the language of the conveyance.” Greer at 613

The fact situation in Greer is analogous to the case now before this court. As in Greer, Mr.

Mills and Ms. Cope contend they had no intention of conveying all of the property interest

(CLR at 971 and 983) now claimed by Appellee by virtue of the Mother Hubbard language

(catch-all language) (CLR at 394) In both his Motion for Summary Judgment (CLR at 392)


APPELLANT’S BRIEF
14 of 35
and his Second Supplemental Motion for Summary Judgment (CLR at 1796), Appellee argued

that the Mother Hubbard clause entitled him to all the property interest he now claims. In the

conveyances, this cover all language is found in extremely small print and states “Grantor

hereby conveys to Grantee all of the minerals, royalty, overriding royalty interest owned by

Grantor in Harrison County, whether or not same is herein above correctly described.” (CLR at

18, Tab A and CLR at 21, Tab B) The belief that a Mother Hubbard clause can convey a

substantial interest is erroneous, especially when the conveyance in question contains property

descriptions. The argument found in the concurring opinion of Justice McCall in Smith v.

Allison at 616, is especially instructive in our case. Justice McCall wrote:

       When such a "Mother Hubbard" provision is used alone in an instrument, it
       conveys all the land owned by the grantor within the designated survey, county,
       city or other area. But when such a provision follows the description of a specific
       tract or tracts, it is ordinarily the purpose of such provision to bring within the
       conveyance small strips of land bordering the described tract or tracts which may
       not be included because of faulty description or may have been acquired by adverse
       possession. Under these circumstances the "Mother Hubbard" provision should be
       considered as supplemental to the specific description of the particular tract which
       is the primary subject of the conveyance, and such provision should not be
       regarded as an independent description of any tract wholly separate and distinct
       from the particularly described tract unless the parties have clearly indicated in the
       instrument that such was their intention.

Not only does Appellee rely upon the mistaken premise that the Mother Hubbard Clause can

convey large interests but he also attempted to use the small print and language to secure a

greater interest than that what was conveyed, which is impermissible.

       The prevailing view that a Mother Hubbard clause should only serve to cover property

not described in the deed when that omitted property consists of small unleased pieces or strips

of land which may exist without the knowledge of one or both of the parties. Using it


APPELLANT’S BRIEF
15 of 35
otherwise is in violation of this well established course of law.

       This Honorable Court should reverse and render judgment in favor of Appellant, in that

pursuant to the case law set forth above the Mother Hubbard/catch all/blanket clause was not

meant to convey large tracts of land.

                                      III.
     There is a material question fact as to what property was conveyed.

       Appellant and Appellee disagree over what mineral interests were conveyed. Appellee

argues that Cope and Mills conveyed everything they owned in Harrison County; however,

Appellants argue that was never their intent. The trial court erred when it granted Appellee’s

Motion for Summary Judgement because a question of fact exists. The standard for review for

a summary judgment is well established. See Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2nd 546,

548 (Tex. 1985); McAfee, Inc. v. Agilysys, Inc., 316 S.W.3rd 820, 825 (Tex. App.--Dallas

2010, no pet.). In deciding whether a disputed material fact exists precluding summary

Judgment, evidence favorable to the nonmovant will be taken as true. Id, 690. When reviewing

the issues presented, the appellate court "must consider all the evidence in the light most

favorable to the nonmovant, indulging all reasonable inferences in favor of the nonmovant, and

determine whether the movant proved that there were no genuine issues of material fact and

that it was entitled to judgment as a matter of law." Moon Royalty, Llc, v. Boldrick Partners,

244 S.W.3d 391, 393-94 (Tex. App.-- Eastland, 2007, no pet.), (citing Nixon v. Mr. Prop.

Mgmt. Co., 690 S.W.2d 546 (Tex. 1985) The standard of review for TEX. R. CIV P. 166a(i) is

one in which the court considers the evidence in the light most favorable to the nonmovant and

disregarded all contrary evidence. Bosque Asset Corp. v. Greenberg, 19 S.W.3d 514 (Tex.


APPELLANT’S BRIEF
16 of 35
App.--Eastland, 2000); Grant v. Southwestern Electric Power Company, 20 S.W.3d 764 (Tex.

App.--Texarkana, 2000); Denton v. Big Spring Hospital Corporation, 998 S.W.2d 294 (Tex.

App.--Eastland 1999 no pet'n); Moore v. K Mart Corporation. 981 S.W.2d 266 (Tex. App.--

San Antonio 1998, no pet'n); Jackson v. Fiesta Mart, Inc., 979 S.W.2d 68 (Tex. --Austin 1998,

no pet'n). The courts accept as true evidence in favor of the nonmovant and indulge every

reasonable inference and resolve all doubts in favor of the nonmovant. El Chico Corporation

v. Poole, 732 S.W.2d 306 (Tex. 1987) Evidence is apparent that there is a disputed material

fact as to what land, if any was actually conveyed.

       First, as set out in the affidavits of Mr. Mills and Ms. Cope, it was never their intent to

convey everything they owned in the county. (CLR at 971 and 983) Second, the conveyances

themselves reflect that there never was an agreement to convey all the interests of Mills/Cope

to Appellee. The conveyances found at (CLR at 18 and CLR at 21), state in part “Grantor

agrees to execute any supplemental instrument requested by Grantee for a more complete

description of said land.” If it was not the intent of the parties to convey only what they had

specifically described, why would they have included a provision like this? In the alternative,

if they had intended to convey everything they owned, a provision requesting supplementation

would have been superfluous. In reference to a similar provision, the court in Smith v. Allison,

at 618, asks, “How would the need for the correction of the particular description ever come

about if the parties did not intend to contract only with respect to the lands particularly

described?”

       A question of fact remains concerning the existence of an agreement to convey all the

interest of Appellant to Appellee and this Honorable Court should remand the case to the trial

APPELLANT’S BRIEF
17 of 35
court for a trial on the facts.

                                               IV.
  A question of fact remains due to the ambiguity surrounding the dispute
           over what property was conveyed in the conveyance.

        The parties disagree as to what the legal description is of the land conveyed. The

conveyances before this court contain traditional property descriptions that are found following

the words, “All of those certain tracts or parcels of land out of the following surveys in Harrison

County, Texas described as follows: . .. .” Typically, the property descriptions follow

immediately after this wording. In this case, the deeds follow customary practice and reference

several sections of land. There is also a modified Mother Hubbard clause. In addition to the basic

clause, Appellee included the words “Grantor hereby conveys to Grantor all of the mineral,

royalty, and overriding royalty interest owned by Grantor in Harrison County, whether or not same

is herein above correctly described.” (CLR at 18, Tab A and CLR at 21, Tab B) The latter

description contains a substantially greater interest in property. Rather than refining the primary

property descriptions, the Mother Hubbard clause has added a conflicting property description.

According to Appellee, the documents only contain one property description, which is located in

the Mother Hubbard clause and it conveys total interest in Harrison County. He also claims it was

the intent of the Grantors to convey their entire interest in Harrison County. However, Mr. Mills

and Ms. Cope stated in their affidavits that it was not their intent to convey everything they owned

in the county. (CLR at 971 and 983) If a deed is subject to two or more reasonable

interpretations, it is ambiguous. Columbia Gas Transmission Corp. v. New Ulm Gas, Ltd., 940
S.W.2d 587, 589 (Tex. 1996) The proper use of the “catch-all” language which Appellee relies

upon was discussed supra. (Referencing J. Hiram Moore, Ltd. v. Greer) The court indicated that

APPELLANT’S BRIEF
18 of 35
if there is an ambiguity, then a jury should hear evidence and determine the intent of the parties.

Greer, at 614. In addition, it is odd that the controlling property description would be buried

amongst legal jargon in small print, rather be located in large print at the top center of the

document. Obviously, a question exists as to which is the proper land description.

        The trial court erred in granting Appellee’s Motion for Summary Judgement because it is

unclear as to what property was actually conveyed; thereby a question of fact remains. The case

should be reversed and remanded for a trial on the merits.

                                                  V.
Questions of material fact exist concerning the actual possession and control of
  the mineral interests based upon the discrepancies between the judicially
   admitted documents provided by Appellee and the subsequently sworn
                             Affidavit by Appellee.

        Several questions of material fact were raised by the documents produced by the Appellee

during the discovery process and the affidavit executed by James H. Davis. (CLR 463-466) In

Appellee’s Motion for Summary Judgement, Davis claimed that “JD Minerals and/or JDMI, LLC

has been in actual, open, notorious, exclusive, hostile and adverse possession of interests made the

basis of this lawsuit, claiming under deeds registered since 1991.” (CLR 465) In other words,

Appellee swore under oath, in an Affidavit, that he had complete possession of the interests since

1991.

        Noteworthy is Exhibit “A” of the Declaration of Unit, Moore # 1 Gas Unit which listed the

names of the individuals included in said unit. (CLR at 916-918) On the third page of the

document, it specifies: 1)the name of James Hammond Mills who leased to W. M. Beasley, Jr. on

October 3, 1999; and, the name of Virginia Rose Mitchell Cope who also leased to W. M.



APPELLANT’S BRIEF
19 of 35
Beasley, Jr. on October 18, 1999. (CLR at 918) This Declaration of Unit stated in part,

“Winchester Production Company et al is the owner of the legal and/or equitable and beneficial

title to oil, gas and mineral leases . . . .” (CLR at 916) This Unit of Declaration was produced by

Appellee in his Response to Discovery is Bates stamped: DAVIS 92, 93, 94. (CLR at 916-918)

This document affirmatively listed Mills and Cope as mineral owners which controverts the

statement that Appellee had total possession of the mineral interests.

       On February 23, 2011, Appellee sent out a letter to several individuals including

Appellant, stating in part “JD Minerals purchased 100% of all the interest located in Harrison

County, Texas held in the names of Dan G. Capers, Virginia Rose Mitchell, and James Hammon

Mills.” (CLR at 356, Tab M) At that time, Appellee failed to disclose certain crucial facts

concerning the true ownership of the mineral interest. For instance, Appellee did not reveal that

he had sent a letter on June 16, 2005 to Virginia Rose Mills Cope a/k/a Virginia Rose Mitchell

informing her that they were withdrawing their offer to pay $250.00 per net mineral acre, because

upon further review of the title, they found that she had previously sold her interest to another

party. (CLR 358, Tab G) At that time, Appellee also failed to disclose that he had sent a letter to

Virginia Rose Mills Cope a/k/a Virginia Rose Mitchell on November 21, 2005, “offering to buy

her mineral or royalty interest by identifying your interest, preparing the paperwork and paying

you up front.” (CLR 359, 360, Tab H) Attached to the November 21, 2005 letter was a

Conditional Draft in the amount of $45.00. A closer review of this document reveals that, “This

draft is drawn to pay for that certain Universal, County-Wide Sale, Conveyance and Assignment

of Mineral and Royalty Interests (the “Conveyance”), covering all of Grantor’s royalty interests in

HARRISON County, Texas.” (CLR 359, Tab H) Enclosed with this letter was a document

APPELLANT’S BRIEF
20 of 35
entitled “Universal County-Wide Sale, Conveyance, and Assignment of Mineral and Royalty

Interests. This document specified that it included “all (100%) of the oil, gas and other minerals,

in, on and under, and may be produced, severed, sold and/or marketed from any and all lands”

which included all mineral interests and royalty interests. (CLR 360, Tab H) The first document,

to the landowner, states it is a royalty interest and the second document, to be filed with the

County Clerk, claims it is a mineral and royalty interest. This is exactly the pattern and practice

that Appellee has used over the years. Note the letter and draft are both signed by James H.

Davis.

         In the letter of February 23, 2011, and at times subsequent, Appellee also failed to disclose

that they had sent several other documents to Virginia Rose Mills Cope a/k/a Virginia Rose

Mitchell indicating that Appellee was operating under the belief that she still owned mineral

interests in Harrison County, Texas:

         Letter/form dated September 15, 2008, asking permission to obtain information as to
         all the mineral and royalty interest she owned in Harrison County, Texas. (CLR at 361,
         Tab K);

         Letter dated October 31, 2008, withdrew Appellee’s offer to pay $7,260.00. Stating, “in
         reviewing title information, JDMI, L.L.C. found you have sold your mineral and royalty
         interest prior to date.” (CLR at 362, Tab L); and,

         Letter dated July 19, 2011, admitting knowledge that she had already sold all her interest
         already to another company. (CLR at 363, Tab R)

In the letter of February 23, 2011, Appellee also failed to disclose that on November 26, 2007,

they had sent a letter to James Hammond Mills stating they were purchasing his interest for

$4,817.43. (CLR 364, Tab I) These documents indicate that Appellee thought Cope and Mills

retained possession and control of their mineral interests in Harrison County.


APPELLANT’S BRIEF
21 of 35
       The documents set forth in Tab G, H, I, K, L, and R are all unrecorded instruments

because they were not filed with the County Clerk’s Office in Harrison County, Texas. Section

13.001(b) of the Texas Property Code, in regards to Validity of Unrecorded Instrument, states,

“The unrecorded instrument is binding on a party to the instrument, on the party's heirs, and on a

subsequent purchaser who does not pay a valuable consideration or who has notice of the

instrument.”

       Appellee may argue that the above documents are not proper unrecorded instruments;

however, said documents were produced in discovery by the Appellee. Note the bate stamp at the

bottom of the document. A party’s production of a document in response to written discovery

authenticates the document for use against that party in any pretrial proceeding or at trial. See,

Tex. R. Civ. P. 193.7; Blanche v. First Nationwide Mortg. Corp., 74 S.W.3d 444, 451-52 (Tex.

App.--Dallas 2002, no pet.) These documents are an admission by a party-opponent, Tex. R.

Evid. 801(e)(2), and are not hearsay. Any statement by a party-opponent is admissible against that

party. Reid Road Municipal Utility Dist. No. 2 v. Speedy Stop Food Stores, Ltd., 337 S.W.3d 846,

858 (Tex. 2011)

       In addition, these some of the documents were also automatically admitted due to

Appellee’s Responses to Admissions.(CLR 845, Tab C, No. 9, 10, 14, 15, 16, 19, and 22.)

Admissions made under TEX. R. CIV. P. 198 are more than evidence of admitted matters. They

are judicial admissions of the admitted matters. As long as an admission stands unretracted, the

party making it is not permitted to introduce evidence to contradict the matter. National Farmers

Organization v. Smith, 526 S.W.2d 759, 765 (Civ. App.--Corpus Christi 1975, no writ). Some

courts have noted that a fact admitted under the rules is of ''higher dignity'' than testimony and that

APPELLANT’S BRIEF
22 of 35
such an admission is the same as an admission made in the pleadings. Republic Bankers Life

Insurance Co. v. Wisdom, 488 S.W.2d 470, 472 (Civ. App.--Fort Worth 1972, ref. n.r.e.). An

admission once admitted is a judicial admission, and a party may not then introduce testimony to

controvert it. Marshall v. Vise, 767 S.W.2d 699, 700 (Tex. 1989) In Appellant’s Response to

Motion for Summary Judgment (CLR at 868-946), Appellant objected to the evidence of Appellee

based on the prior admissions by the Appellee and the documents produced by the Appellee. In

Appellant’s Response to Appellee’s Second Supplemental Motion for Summary Judgment (CLR

at 1695-1771), Appellant objected to the evidence of Appellee based on the prior admissions by

the Appellee and the documents produced by the Appellee. The court should sustain any timely

made objection made to evidence which attempts to controvert the admitted fact. Marshall, at 699

The trial erred when it permitted the admission of Appellee’s Affidavit because it had evidence

that directly contradicted the facts Appellee had admitted in his Responses to Admission.

       This Honorable Court should remand the case to the trial court in that there are questions

of fact, to be decided by the trier of fact, based on the prior admissions of the Appellee, and the

documents that were produced by the Appellee in discovery.

                                       VI.
  Questions of material fact concerning possession and control of the mineral
   interests exist based upon the discrepancies between the official Harrison
     County documents and the subsequently sworn Affidavit by Appellee.

               As referenced above, Appellee signed an affidavit stating that he has been

possession of the minerals since 1991. In Appellant’s Response to Appellee’s Second

Supplemental Motion for Summary Judgment (CLR at 1695-1772), he included records from the

Harrison County Clerk which provided evidence that both James Hammond Mills and Virginia

APPELLANT’S BRIEF
23 of 35
Cope have issued numerous conveyances including oil and gas leases and mineral deeds for more

than twenty (20) years. (CLR 1732, 1733, 1735, Tab S) In these records, it is also shows

conclusively that Mills and Cope have regularly paid taxes on the minerals of said property. (CLR

at 1744-1753, Tab T) This is in direct conflict with the affidavit of Appellee and as such raises a

material issue of fact as to the actual ownership of the minerals.

               This Honorable Court should remand the case to the trial court in that there are

questions of fact, to be decided by the trier of fact, based on the affidavit of the Appellee, and the

documents from the County Clerk and Tax Assessor of Harrison County, Texas.

                                            VII.
  A material question of fact remains due to the cumulative nature of Appellee’s prior bad
                                            acts.

       Rule 404(b) of the Texas Rules of Evidence states that evidence of other crimes, wrongs or

acts is not admissible to prove the character of a person in order to show action in conformity

therewith. TEX. R. CIV. EVID 404(b) The rule, however, does allow such evidence to be

admitted for other purposes, such as proof of motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident. Id.

       The rules of evidence allow the admission of evidence of the habit of a person, or of the

routine practice of an organization, if the evidence is relevant to prove that the conduct of the

person or organization on a particular occasion was in conformity with the habit or routine

practice. See TEX. R. EVID. 406; see also Durbin v. Dal-Briar Corp., 871 S.W.2d 263, 268 (Tex.

App.--Corpus Christi 1994, writ denied) For testimony of the routine practice of an organization

to be admissible, it must show a regular response to a repeated specific situation. Pacesetter Corp.

v. Barrickman, 885 S.W.2d 256, 263 (Tex. App.--Tyler 1994, no writ); Mediacomp, Inc. v.

APPELLANT’S BRIEF
24 of 35
Capital Cities Communication, 698 S.W.2d 207, 212 (Tex. App.--Houston [1st Dist.] 1985, no

writ) (stating that evidence of the routine practice of an organization is relevant to prove that the

conduct of the organization on a particular occasion was in conformity with the routine practice).

       In response to Appellant’s claim that the Appellee continued to make offers to lease the

mineral interests demonstrated that he did not believe he had possession of 100% interest,

Appellee stated in his Affidavit, paragraph 7 (CLR at 464), “It is not uncommon for employees to

mistakenly make offers to individuals from whom we have already purchased the same interests.”

This gives the impression that there was no deceit on the part of Appellee, but only a mistake.

The document found at (SUPP CLR 273) says in part, “The Division orders you signed are not

acceptable because of your alteration of the effective date.” This document was produced by the

Appellee, and is self-authenticated under TEX. R. CIV. P. 193.7. This would also appear to be

similar to the “one year primary term royalty term conveyance” found at (CLR 1132, Tab D)

which is in opposition to the Mineral Deed (CLR at 21, Tab B) which stated it was a Mineral

Deed. If Appellee would alter the effective date on a division order, could he not also

intentionally mislead the Grantors into believing that they were imparting a one year term royalty

conveyance instead of a mineral conveyance? There remains a question of fact and evidence of

Appellee’s routine practice is relevant to prove that the conduct of the organization on a particular

occasion was in conformity with the routine practice. Appellee has admitted the following in his

Responses to Admissions:

39. Attached hereto as Exhibit "25" is a copy of the Agreed Final Judgment that Defendant
entered into with the State of Texas.

       Response: Admit. (CLR at 845, 852, No. 39, Tab C, CLR at 681-692)


APPELLANT’S BRIEF
25 of 35
40. Defendant signed the Agreed Final Judgment in Exhibit "25".

       Response: Admit. (CLR at 845, 852, No. 40, Tab C, CLR at 171)

41. Defendant agreed that the entry of the judgment was in the pubic interest in Exhibit "25".

       Response: Admit. (CLR at 845, 852, No. 41, Tab C, CLR at 160)
43. Defendants were in the business of buying and selling minerals and royalty when the deeds
were recorded from Virginia Rose Mitchell and James Hammond Mills as reflected in Exhibits
"1" and "2".

       Response: Admit. (CLR at 845, 852, No. 43, Tab C)

45. Attached as Exhibit "26" is Plaintiffs Original Petition in Cause No. 00-030-B, Seeliger v. JD
Minerals.

       Response: Defendant admits that Exhibit 26 appears to be a petition from said lawsuit.
       Defendant otherwise denies that claims or allegations from past lawsuits with different
       factual and legal allegations are reasonably calculated to lead to admissible evidence or
       constitute admissible evidence in this case. (CLR at 845, 852, No. 45, Tab C) (CLR at
       693-700)

46. Part of the allegations reflected in Exhibit 26 is fraud.

       Response: Admit that such a claim or allegation was made. (CLR at 845, 852, No. 46,
       Tab C)

47. The lawsuit reflected in Exhibit 26 was settled by Defendant.

       Response: Admit that the lawsuit was settled by both parties. (CLR at 845, 853, No. 47,
       Tab C)

48. Attached as Exhibit 27 is Plaintiffs Original Petition in Cause NO. 10,702, Ratcliff v. JD
Minerals.

       Response: Defendant admits that Exhibit 27 appears to be a petition from said lawsuit.
       Defendant otherwise denies that claims or allegations from past lawsuits with different
       factual and legal allegations are reasonably calculated to lead to admissible evidence or
       constitute admissible evidence in this case. (CLR at 845, 853, No. 48, Tab C, CLR at 701-
       703)

49. Part of the allegations reflected in Exhibit 27 is fraud.


APPELLANT’S BRIEF
26 of 35
       Response: Admit that such a claim or allegation was made. (CLR at 845, 853, No. 49,
       Tab C)

50. The lawsuit reflected in Exhibit 27 was settled by Defendant.

       Response: Admit that the lawsuit was settled by both parties. (CLR at 845, 853, No. 50,
       Tab C)

51. Attached as Exhibit 28 is Plaintiffs First Amended Original Petition in Cause No. 99V-114,
Gaydell Felcman v. James H. Davis d/b/a JD Minerals et al.

       Response: Defendant admits that Exhibit 28 appears to be a petition from said lawsuit.
       Defendant otherwise denies that claims or allegations from past lawsuits with different
       factual and legal allegations are reasonably calculated to lead to admissible evidence or
       constitute admissible evidence in this case. (CLR at 845, 853, No. 51, Tab C, CLR at 704-
       707)

52. Part of the allegations reflected in Exhibit 28 is misrepresentation and fraud.

       Response: Admit that such claims or allegations were made. (CLR at 845, 853, No. 52,
       Tab C)

53. The lawsuit reflected in Exhibit 28 was settled by Defendant.

       Response: Admit that the lawsuit was settled by both parties. (CLR at 845, 853, No. 53,
       Tab C)

54. Attached as Exhibit 29 is Plaintiffs Original Petition in Cause NO. 25,314A, Hansche v.
James Davis d/b/a JD Minerals.

       Response: Defendant admits that Exhibit 29 appears to be a petition from said lawsuit.
       Defendant otherwise denies that claims or allegations from past lawsuits with different
       factual and legal allegations are reasonably calculated to lead to admissible evidence or
       constitute admissible evidence in this case. (CLR at 845, 853, No. 54, Tab C, CLR at 708-
       709)

55. Part of the allegations reflected in Exhibit 29 is fraudulent representations.

       Response: Admit that such a claim or allegation was made. (CLR at 845, 854, No. 55,
       Tab C)

56. The lawsuit reflected in Exhibit 29 was settled by Defendant.


APPELLANT’S BRIEF
27 of 35
       Response: Admit that the lawsuit was settled by both parties. (CLR at 845, 854, No. 56,
       Tab C)

57. Attached as Exhibit 30 is Plaintiffs Original Petition in Cause No. 1999-1063-B, Shelton
v. James Davis d/b/a JD Minerals.

       Response: Defendant admits that Exhibit 30 appears to be a petition from said lawsuit.
       Defendant otherwise denies that claims or allegations from past lawsuits with different
       factual and legal allegations are reasonably calculated to lead to admissible evidence or
       constitute admissible evidence in this case. (CLR at 845, 854, No. 57, Tab C, CLR at 710-
       713)

58. Part of the allegations reflected in Exhibit 30 is bad faith.

       Response: Admit that such a claim or allegation was made. (CLR at 845, 854, No. 58,
       Tab C)

59. The lawsuit reflected in Exhibit 30 was settled by Defendant.

       Response: Admit that the lawsuit was settled by both parties. (CLR at 845, 854, No. 59,
       Tab C)

60. Attached as Exhibit 31 is Plaintiffs Original Petition in Cause No. 28,459, Anna Jones v.
James Davis d/b/a JD Minerals.

       Response: Defendant admits that Exhibit 31 appears to be a petition from said lawsuit.
       Defendant otherwise denies that claims or allegations from past lawsuits with different
       factual and legal allegations are reasonably calculated to lead to admissible evidence or
       constitute admissible evidence in this case. (CLR at 845, 854, No. 60, Tab C, CLR at 714-
       726)

61. Part of the allegations reflected in Exhibit 31 is fraudulent intent.

       Response: Admit that such a claim or allegation was made. (CLR at 845, 854, No. 61,
       Tab C)

62. The lawsuit reflected in Exhibit 31 was settled by Defendant.

       Response: Admit that the lawsuit was settled by both parties. (CLR at 845, 854, No. 62,
       Tab C)

63. Attached as Exhibit 32 is Plaintiff s Original Petition in Cause No. 26,678, Howard v. James
Davis d/b/a JD Minerals.

APPELLANT’S BRIEF
28 of 35
       Response: Defendant admits that Exhibit 32 appears to be a petition from said lawsuit.
       Defendant otherwise denies that claims or allegations from past lawsuits with different
       factual and legal allegations are reasonably calculated to lead to admissible evidence or
       constitute admissible evidence in this case. (CLR at 845, 854, No. 63, Tab C, CLR at 727-
       731)

64. Part of the allegations reflected in Exhibit 32 is mistake on the part of Plaintiff.

       Response: Admit that such a claim or allegation was made. (CLR at 845, 855, No. 64,
       Tab C)

65. The lawsuit reflected in Exhibit 32 was settled by Defendant.

       Response: Admit that the lawsuit was settled by both parties. (CLR at 845, 855, No. 65,
       Tab C)

66. Attached as Exhibit 33 is Plaintiffs Original Petition in Cause No. C17,019-2000, Burns v.
James Davis d/b/a JD Minerals.

       Response: Defendant admits that Exhibit 33 appears to be a petition from said lawsuit.
       Defendant otherwise denies that claims or allegations from past lawsuits with different
       factual and legal allegations are reasonably calculated to lead to admissible evidence or
       constitute admissible evidence in this case. (CLR at 845, 852, No. 66, Tab C, CLR at 732-
       736)
67. Part of the allegations reflected in Exhibit 33 is fraud.

       Response: Admit that such a claim or allegation was made. (CLR at 845, 855, No. 67,
       Tab C)

68. The lawsuit reflected in Exhibit 33 was settled by Defendant.

       Response: Admit that the lawsuit was settled by both parties. (CLR at 845, 855, No. 68,
       Tab C)

69. Attached as Exhibit 34 is Plaintiffs Original Petition in Cause NO. 25, 783-B, Bates v.
James Davis d/b/a JD Minerals.

       Response: Defendant admits that Exhibit 34 appears to be a petition from said lawsuit.
       Defendant otherwise denies that claims or allegations from past lawsuits with different
       factual and legal allegations are reasonably calculated to lead to admissible evidence or
       constitute admissible evidence in this case. (CLR at 845, 855, No. 69, Tab C, CLR at 737-
       742)


APPELLANT’S BRIEF
29 of 35
70. Part of the allegations reflected in Exhibit 34 is fraud.

       Response: Admit that such a claim or allegation was made. (CLR at 845, 855, No. 70,
       Tab C)

71. The lawsuit reflected in Exhibit 34 was settled by Defendant.

       Response: Admit that the lawsuit was settled by both parties. (CLR at 845, 855, No. 71,
       Tab C)

72. Attached as Exhibit 35 is Plaintiffs Original Petition in Cause No. C17,019-2000, Knight
et al v. James Davis d/b/a JD Minerals.

       Response: Defendant admits that Exhibit 35 appears to be a petition from said lawsuit.
       Defendant otherwise denies that claims or allegations from past lawsuits with different
       factual and legal allegations are reasonably calculated to lead to admissible evidence or
       constitute admissible evidence in this case. (CLR at 845, 856, No. 72, Tab C, CLR at 743-
       752)

73. Part of the allegations reflected in Exhibit 35 is fraud.

       Response: Admit that such a claim or allegation was made. (CLR at 845, 856, No. 73,
       Tab C)

74. The lawsuit reflected in Exhibit 35 was settled by Defendant.

       Response: Admit that the lawsuit was settled by both parties. (CLR at 845, 856, No. 74,
       Tab C)

75. Attached as Exhibit 36 is Plaintiffs Original Petition in Cause No. 2001-515,078, Wiley v.
James Davis d/b/a JD Minerals.

       Response: Defendant admits that Exhibit 36 appears to be a petition from said lawsuit.
       Defendant otherwise denies that claims or allegations from past lawsuits with different
       factual and legal allegations are reasonably calculated to lead to admissible evidence or
       constitute admissible evidence in this case. (CLR at 845, 856, No. 75, Tab C, CLR at 753-
       763)

76. Part of the allegations reflected in Exhibit 36 is fraud.

       Response: Admit that such a claim or allegation was made. (CLR at 845, 856, No. 76,
       Tab C)


APPELLANT’S BRIEF
30 of 35
77. The lawsuit reflected in Exhibit 36 was settled by Defendant.

       Response: Admit that the lawsuit was settled by both parties. (CLR at 845, 852, No. 77,
       Tab C)

78. Attached as Exhibit 37 is Plaintiffs Original Petition in Cause No. 164814, Fitzhugh v.
James Davis d/b/a JD Minerals.

       Response: Defendant admits that Exhibit 37 appears to be a petition from said lawsuit.
       Defendant otherwise denies that claims or allegations from past lawsuits with different
       factual and legal allegations are reasonably calculated to lead to admissible evidence or to
       constitute admissible evidence in this case. (CLR at 845, 856, No. 78, Tab C, CLR at 764-
       775)

79. Part of the allegations reflected in Exhibit 37 was that Plaintiff was not competent and
inadequate consideration.

       Response: Admit that such a claims or allegations were made. (CLR at 845, 856, No. 79,
       Tab C)

80. The lawsuit reflected in Exhibit 37 was settled by Defendant.

       Response: Admit that the lawsuit was settled by both parties. (CLR at 845, 857, No. 80,
       Tab C)

81. Attached as Exhibit 38 is Plaintiffs Original Complaint in Cause No. WOOCA009, McLean
v. James Davis d/b/a JD Minerals.

       Response: Defendant admits that Exhibit 38 appears to be a petition from said lawsuit.
       Defendant otherwise denies that claims or allegations from past lawsuits with different
       factual and legal allegations are reasonably calculated to lead to admissible evidence or
       constitute admissible evidence in this case. (CLR at 845, 857, No. 81, Tab C, CLR at 776-
       789)

82. Part of the allegations reflected in Exhibit 38 was inadequate consideration.

       Response: Admit that such a claim or allegation was made. (CLR at 845, 857, No. 82,
       Tab C)

83. The lawsuit reflected in Exhibit 38 was settled by Defendant.

       Response: Admit that the lawsuit was settled by both parties. (CLR at 845, 857, No. 83,
       Tab C)

APPELLANT’S BRIEF
31 of 35
84. Attached as Exhibit 39 is Plaintiffs Original Petition in Cause No. 00-01622, Pearson v. JD
Minerals et al.

       Response: Defendant admits that Exhibit 39 appears to be a petition from said lawsuit.
       Defendant otherwise denies that claims or allegations from past lawsuits with different
       factual and legal allegations are reasonably calculated to lead to admissible evidence or
       constitute admissible evidence in this case. (CLR at 845, 857, No. 84, Tab C, CLR at 790-
       821)

85. Part of the allegations reflected in Exhibit 39 is fraud.

       Response: Admit that such a claim or allegation was made. (CLR at 845, 857, No. 85,
       Tab C)

86. The lawsuit reflected in Exhibit 39 was settled by Defendant.

       Response: Admit that the lawsuit was settled by both parties. (CLR at 845, 857, No. 86,
       Tab C)

87. Attached as Exhibit 40 is Plaintiffs Amended Original Petition in Cause No. GV003469,
State of Texas v. JD Minerals et al.

       Response: Defendant admits that Exhibit 40 appears to be a petition from said lawsuit.
       Defendant otherwise denies that claims or allegations from past lawsuits with different
       factual and legal allegations are reasonably calculated to lead to admissible evidence or
       constitute admissible evidence in this case. (CLR at 845, 857, No. 87, Tab C, CLR at 822-
       844)

88. Part of the allegations reflected in Exhibit 40 are fraud and violations of the Deceptive Trade
Practices Act.

       Response: Admit that such a claims or allegations were made. (CLR at 845, 858, No. 88,
       Tab C)

89. The lawsuit reflected in Exhibit 40 was settled by Defendant.

       Response: Admit that the lawsuit was settled by both parties. (CLR at 845, 858, No. 89,
       Tab C)

       The prior acts of Appellee show there was at the very least a misunderstanding between

Appellee and the individuals that he dealt with over the years. As such there would be an issue


APPELLANT’S BRIEF
32 of 35
for the trier of fact to determine if Appellee followed his same course of conduct in dealing with

Mr. Mills and Ms. Cope. This Honorable Court should reverse and remand to the trial court, for

the issue to be decided by the trier of fact.

                                  CONCLUSION AND PRAYER

        The trial court committed reversible error by issuing its Order Granting Defendant’s

Motion for Summary Judgment and Rending Final Summary Judgment. The Summary Judgment

should be reversed and rendered for Appellant, or in the alternative should be reversed and

remanded to the trial court, for issues of fact to be decided by the trier of fact.

                                                        RESPECTFULLY SUBMITTED,

                                                        /s/Bob Whitehurst

                                                        Bob Whitehurst
                                                        5380 Old Bullard Road, Suite 600, #363
                                                        Tyler, Texas 75703
                                                        (903)593-5588
                                                        State Bar #21358100


                               CERTIFICATE OF COMPLIANCE

        In accordance with Texas Rule of Appellate Procedure 9.4(i)(3), Appellant certifies that

this brief contains 11846 words and therefore complies with the word limitation imposed by

Texas Rule of Appellate Procedure 9.4(i)(2)(B).

                                                        /s/Bob Whitehurst

                                                        Bob Whitehurst




APPELLANT’S BRIEF
33 of 35
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above and foregoing instrument has been served on

all counsel of record in accordance with the Rules of Civil Procedure on this 16TH th day of June,

2015.

                                                            /s/Bob Whitehurst

                                                            Bob Whitehurst




APPELLANT’S BRIEF
34 of 35
                    APPENDIX




APPELLANT’S BRIEF
35 of 35
                  c
                                                No. 11-0858

 MARK J. MUELLER,                                     §                      IN THE DISTRICT COURT
     Plaintiff,                                       §
                                                      §
 ~                                                    §                       71~ JUDICIAL   DISTRICT
                                                      §
 JAMES H. DAVIS D/B/A J.D. MINERALS                   §
      Defendant                                       §                 HARRISON COUNTY, TEXAS .

                     JAMES H. DAVIS D/B/A J.D. M!NEI{ALS' AMENDED
                       ANSWERS TO REOUESTS FOR ADMISSIONS

 TO:     Mark J. Mueller, by and through his attorney of record, Mr. Bob Whitehurst, 4828 S.
         Broadway Avenue, #363, Tyler, Texas 75703.

         COMES NOW, Defendant, James H. Davis d/b/a J.D. Minerals, and pursuant to the Texas

Rules of Civil Procedure, serves these Amended Answers to Plaintiffs Requests for Admissions.




                                               ROBER              ERSON
                                               State Bar No. 01220800
                                               DOUGLAS D. McLALLEN
                                               Texas Bar No. 00788025
                                               ANDERSON LEHRMAN BARRE & MARAIST, LLP
                                               Gaslight Square
                                               1001 Third Street, Ste. I
                                               Corpus Christi, Texas 78404
                                               (361) 884-4981
                                               FAX: (361) 884-1286
                                               Attorneys for Defendant,
                                               James H. Davis d/b/a JD Minerals




Defendant, James H. Davis d/b/a J.D. Minerals' Amended Answers to Requests for Admissions




                                               845
                           0                                                0

                                     CERTIFICATE OF SERVICE

        I hereby certifY that a true and correct copy of the above and foregoing instrument has been
 forwarded to opposing counsel as per the Texas Rules of Civil Procedure on tllis ----B._ day ofJuly,
 2012, as follows:

 Mr. Bob Whitehurst                                            VIA CJM RRR#70113500 00012006 5041
 Attorney at Law
 4828 S. Broadway Ave., #363
 Tyler, Texas 75703




Defendant, James H. Davis d/b/a J.D. Minerals' Amended Answers to Requests for Admissions          2




                                                        846
                         c                                                0

                                   REOPEST FOR ADMISSIONS

1.     On or about September 25, 1991, Virginia Rose Mitchell executed that certain Mineral and
Royalty Conveyance, as grantor, to J.D. Minerals as grantee, a copy of which is attached hereto as
Exhibit "l" and hereby made a part of this document. Said document is recorded in Volume 1287,
Page 331 of the Deed Records ofthe County Clerk's Office in Harrison County, Texas.

Response:       Admit.

2.     On or about October 6, 1991, James Hammond Mills executed that certain Mineral and
Royalty Conveyance, as grantor, to J.D. Minerals as grantee, a copy of which is attached hereto as
Exhibit "2" and hereby made a part of this document. Said document is recorded in Volume 187,
Page 530 of the Deed Records of the County Clerk's Office in Harrison County, Texas.

Response:       Admit.

3.     On or abotit October 1, 1994, Virginia Rose Mills Cope executed that certain Mineral Deed,
as grantor, to Charles B. Home as grantee, a copy of which is attached hereto as Exhibit "3" and
hereby made a part of this document. Said document is recorded in Volume 1373, Page 285 of the
Deed Records of the County Clerk's Office in Harrison County, Texas.

Response:       Defendant is currently without sufficient information, knowledge or belief to
                admit or deny this request.

4.     On or about December 2, 1996, Charles B. Home executed that certain Mineral Deed, as
grantor to Mark J. Mueller as grantee, a copy of which is attached hereto as Exhibit "4" and hereby
made a part of this document. Said document is recorded in Volume 1586, Page 339 of the Deed
Records of the County Clerk's Office in Harrison County, Texas.

Response:       Defendant is currently without sufficient information, knowledge or belief to admit or
                deny this request.

5.       On or about May 26, 2011, James Hammond Mills executed that certain Mioeral Deed, as
grantor, to Mark J. Mueller as grantee, a copy of which is attached hereto as Exhibit "5" and hereby
made a part of this document. Said document is recorded in 2011-000006112 of the Deed Records
oft.lte County Clerk's Office in Harrison County, Texas.

Response:       Defendant is currently without sufficient information, knowledge or belief to
                admit or deny this request.

6.      On or aboutJune 29, 20 II, Charles B. Home executed that certain Mineral Deed, as grantor,
to Mark J. Mueller as grantee, a copy of which is attached hereto as Exhibit "6" and hereby made
a part of this document. Said purpose being to clarifY any illegible print in the document recorded
in Volume 1586, Page 339. Said document is recorded in 2011-000007507 of the Deed ofRecords

Defendant. James H. Davis d/b/a J.D. Minerals' Amended Answers to Requests for Admissions            3




                                                       847
                         0

of the County Clerk's Office in Harrison County, Texas.

Response:       Defendant is currently without sufficient information, knowledge or belief to
                admit or deny this request.

7.     On or about July I, 2011, Virginia Rose Mills Cope, aka VirgjniaRose Mitchell aka Virginia
Rose Purvis Cope, executed that certain Mineral and Royalty Deed, as grnntor, to Mark J. Mueller
as grantee, a copy of which is attached hereto as Exhibit "7" and hereby made a part of this
document. Said document is recorded in 20 ll-000007941 of the Deed Records of the County
Clerk's Office in Harrison County, Texas.

Response:       Defendant is currently without sufficient information, knowledge or belief to
                admit or deny this request.

8.    Prior to the conveyances set out in Exhibit 1-2 above in Request for Admission 1-2,
Defendants nor anyone associated with Defendants checked the deed records of the County Clerk
of Harrison County, Texas to determine the ownership of Virginia Rose Mitchell or James
Hammond Mills.

Response:       Defendant is currently without sufficient information, knowledge or belief to
                admit or deny this request-

9.     On June 16, 2005, JDMf, L.L.C. withdrew its offer to purchaSe minerals from Virginia Rose
Mills Cope as set out in Exhibit "8" attached hereto.

Response:       Admit.


10.    On November 21,2005. JDMl, L.L.C. by James H. Davis, sent an offer to Virginia Rose
Cope as set out in Exhibit "9" attached hereto.

Response:       Admit.

II.    Attached as Exhibit "I 0" is the Universal. County-Wide, Sale, Conveyance and Assignment
of Mineral and Royalty Interests sent to Virginia Rose Cope by JDMf, L.L.C.

Response:       Defendant admits that Exhibit "10" appears to be a conveyance sent to Ms.
                Cope by JDMI, LLC, otherwise, denied.

12.   Attached as Exhibit "II" is the letter dated November 30,2005 to Virginia Rose Cope from
JDMl, L.L.C.

Response:       Admit


Defendant, James H. Davis d/b/a J.D. Minerals' Amended Answers to Requests for Admissions           4




                                                      848
                         0                                                 0

13.   Attached as Exhibit "12" is a copy of the oil and gas lease from Virginia Rose Mills Cope
to Wagner & Brown, Ltd.

Response:       Admit.

14.    Attached as Exhibit "13" is a document signed by Virginia Rose Mills Cope granting JDMI,
L.L.C. permission to obtain information about all the mineral and royalties she owns in Harrison
County, Texas.

Response:       Admit.

15.     Attached as Exhibit "14" is a document stating in part that Virginia Rose Mills Cope had sold
all of her interest to another company.

Response:       Admit.

16.      Attached as Exhibit "15" is a document dated October 31, 2008 from JDMI, L.L.C. to
Virginia Rose Mills Cope stating in part that "JDMJ, L.L.C. found you to have sold your mineral and
royalty. interest prior to date."

Response:       Admit.

17.    JD Minerals sent James Hammond Mills an offer to purchase interest for $55.00, set out in
Exhibit "16" attached hereto.

Response:       Admit

18.    JD Minerals prepared a 45 day draft to James Hammond Mills in the amount of $55.00,
signed by James H. Davis, as set out in Exhibit "17" attached hereto,.

Response:       Admit

19.     JD Minerals sent a document to James Hammond Mills dated December I 0, 1991, for a one
year primary term Royalty Conveyance, as set out in Exhibit "18" attached hereto.

Response:       Admit

20.    JD Minerals sent a draft to James Hammond dated September 20, 1991, in the amount of
$55.00, signed by James H. Davis, as set out in Exhibit "19" attached hereto.

Response:       Admit

21.     N/A


Defendant, James H. Davis d/b/a J.D. Minerals' Amended Answers to Requests for Admissions           5




                                                       849
                         0                                                 0

22.    JDMI, LLC., sent a document to James Hammond Mills dated November 26, 2007 regarding
mineral and royalties in Harrison County, Texas, as set out in Exhibit "20" attached hereto.

Response:       Admit

23.    JDMI, L.L.C., sent a document to James Hammond Mills dated December 21, 2007,
regarding a check in the amount of$4,81 7.43, as set out in Exhibit "21" attached hereto.

Response:       Admit

24.   Attached hereto as Exhibit "22" is a copy of the check in the amount of$4,817.43 paid to
James Hammond Mills.

Responses:      Admit

25.    JDMI, L.L.C. by James H. Davis forwarded James Hammond Mills a document dated
December 28, 2007 regarding in part a check in the amount of $507.07, as set out in Exhibit "23"
attached hereto.

Response:       Admit

26.   Attached hereto as Exhibit "24" is a copy of the check in the amount of$507.07 paid to
James Hammond Mills.

Response:       Admit

27.    Attached as Exhibit" I" and "2" are the Mineral and Royalty Conveyances that were prepared
by JD Minerals.

Response:       Object to the extent that "prepared" is vagne. Otherwise, admit that J.D.
                Minerals or its attorneys or representatives drafted some of the terms which
                make up the instrument.

28.     These document, Exhibit "I" and ''2", were not copied from the Texas Real Estate Manual.

Response:       Defendant is currently without sufficient information, knowledge or belief to
                admit or deny this request. Defendant may supplement his response at a later
                date.

29.     These documents, Exhibit "1" and "2", were not prepared by a lawyer.

Response:       Defendant is currently without sufficient information, knowledge or belief to
                admit or deny this request. Defendant may supplement his response at a later
                date.

Defendant, James H. Davis dlh/a J.D. Minerals' Amended Answers to Requests for Admissions       6




                                                       850
                                                                    -- 0
                         c
30.     These documents, Exhibit "1" and "2", contains print that is different size font.

Response:       Admit

31.    Defendant intended for certain language in the documents, Exhibit "1" and "2", to be of a
smaller font.

Response:       Defendant cannot admit or deny because it is not clear what "certain language"
                refers to. Otherwise, Deny.

32.     Defendant intended for the language, "Grantor hereby conveys to Grantee all of the mineral,
royalty, and overriding royalty interest in Harrison County, whether or not same is herein above
accurately or correctly described," to be of a smaller font in the documents, Exhibit "1" and "2".

Response:       Deny.

o o.   Exhibit "1 " and "2" were the type ofdocuments that Defendant prepared in the normal course
of business.

Response:       Admit.

34.     Exhibit "I" and "2" attached hereto, do not contain a metes and bounds description.

Response:       Admit

35.   Exhibit "I" and "2" attached hereto, do not contain a Volume and Page reference to a prior
document that was filed in the County Clerk's office of Harrison County, Texas.

Response:       Admit.

36.    The language in the document after State of Texas. to-wit: 1) and 2) does not contain a
reference where the property can be found in Harrison County, Texas.

Response:       Deny.

3 7.   james H. Davis has a great deal ofknowledge and training regarding the purchase ofminerals
and royalties in the State of Texas.

Response:       Defendant cannot admit or deny because "great deal of knowledge and
                training" is vauge.

38.   Exhibits" I " and "2" are identical in format to other deeds prepared by Defendant in Harrison
County from the years 1991 to 1999, as to the clause referred to in admission No. 32 above.


Defendant, James H. Davis d/b/a J.D. Minerals' Amended Answers to Requests for Admissions          7




                                                       851
                         c
Response:       Defendant is currently without sufficient information, knowledge or belief to
                admit or deny this request. Defendant may supplement his response at a later
                date.

39.    Attached hereto as Exhibit "25" is a copy of the Agreed Final Judgment that Defendant
entered into with the State of Texas.

Response:      Admit.

40.    Defendant signed the Agreed Final Judgment in Exhibit "25".

Response:      Admit.

41.    Defendant agreed that the entry of the judgment was in the pubic interest in Exhibit "25".

Response:      Admit

42.    Virginia Rose Mitchell and James Hammond Mills were treated the same as other
prospective sellers of mineral and royalty that Defendant contacted.

Response:      Defendant cannot admit or deny because the term "treated" is vague.

43.     Defendants were in the business ofbuying and selling minerals and royalty when the deeds
were recorded from Virginia Rose Mitchell and James Hammond Mills as reflected in Exhibits "I"
and ~~2".

Response:      Admit

44.   Defendant did not pay adequate consideration for the interest of Virginia Rose Mitchell and
James Hammond Mills in Harrison County, Texas.

Response:       Deny

45.   Attached as Exhibit "26" is Plaintiffs Original Petition in Cause No. 00-030-B, Seeligerv.
JD Minerals.

Response:       Defendant admits that Exhibit 26 appears to be a petition from said
                lawsuit. Defendant otherwise denies that claims or allegations from past
                lawsuits with different factual and legal allegations are reasonably calculated
                to lead to admissible evidence or constitute admissible evidence in this case.

46.     Part of the allegations reflected in Exhibit 26 is fraud.

Response:       Admit that such a claim or allegation was made.

Defendant, James H. Davis d/b/a J.D. Minerals' Amended Answers to Requests for Admissions           8




                                                       852
853
                                                                         0

55.    Part of the allegations reflected in Exhibit 29 is fraudulent representations.

Response:       Admit that such a claim or allegation was made.

56.    The lawsuit reflected in Exhibit 29 was settled by Defendant.

Response:       Admit that the lawsuit was settled by both parties.

57.    Attached as Exhibit 30 is Plaintiff's Original Petition in Cause No. 1999-1063-B, Shelton
v. James Davis d/b/a JD Minerals.

Response:       Defendant admits that Exhibit 30 appears to be a petition from said
                lawsuit. Defendant otherwise denies that claims or allegations from past
                lawsuits with different factual and legal aUegations are reasonably calculated
                to lead to admissible evidence or constitute admissible evidence in this case.

58.    Part of the allegations reflected in Exhibit 30 is bad faith.

Response:       Admit that such a claim or allegation was made.

59.    The la':"suit reflected in Exhibit 30 was settled by Defendant.

Response:       Admit that the lawsuit was settled by both parties.

60.   Attached as Exhibit 3 I is Plaintiff's Original Petition in Cause No. 28,459, Anna Jones v.
James Davis d/b/a JD Minerals.

Response:       Defendant admits that Exhibit 31 appears to be a petition from said
                lawsuit. Defendant otherwise denies that claims or allegations from past
                lawsuits with different factual and legal allegations are reasonably ealculated
                to lead to admissible evidence or constitute admissible evidence in this case.

61.     Part of the allegations reflected in Exhibit 31 is fraudulent intent.

Response:       Admit that such a claim or allegation was made.

62.     The lawsuit reflected in Exhibit 31 was settled by Defendant.

Response:       Admit that the lawsuit was settled by both parties.

63.    Attached as Exhibit 32 is Plaintiff's Original Petition in Cause No. 26,678, Howard v. James
Davis d/b/a JD Minerals.

Response:       Defendant admits that Exhibit 32 appears to be a petition from said

Defendant, James H. Davis d/b/a J.D. Minerals' Amended Answers to Requests ior Admissions        10




                                                       854
855
856
                                                                          0

80.     The lawsuit reflected in Exhibit 37 was settled by Defendant.

Response:       Admit that the lawsuit was settled by both parties.

81.    Attached as Exhibit 38 is Plaintiffs Original Complaint in Cause No. WOOCA009, McLean
v. James Davis d/b/a JD Minerals.

Response:       Defendant admits that Exhibit 38 appears to be a petition from said
                lawsuit. Defendant otherwise denies that claims or allegations from past
                lawsuits with different factual and legal allegations are reasonably calculated
                to lead to admissible evidence or constitute admissible evidence in this case.

82.     Part of the allegations reflected in Exhibit 38 was inadequate consideration.

Response:       Admit that such a claim or aUegation was made.

83.     The lawsuit reflected in Exhibit 38 was settled by Defendant.

Response:       Admit that the lawsuit was settled by both parties.

84.   Attached as Exhibit 39 is Plaintiffs Original Petition in Cause No. 00-01622, Pearson v. JD
Minerals eta!.

Response:       Defendant admits that Exhibit 39 appears to be a petition from said
                lawsuit. Defendant otherwise denies that claims or allegations from past
                lawsuits with different factual and legal allegations are reasonably calculated
                to lead to admissible evidence or constitute admissible evidence in this case.

85.     Part of the allegations reflected in Exhibit 39 is fraud.

Response:       Admit that such a claim or allegation was made.

86.     The lawsuit reflected in Exhibit 39 was settled b)l Defendant.

Response:       Admit that the lawsuit was settled by both parties.

87.    Attached as Exhibit 40 is Plaintiffs Amended Original Petition in Cause No. GV003469,
State of Texas v. JD Minerals eta!.

Response:       Defendant admits that Exhibit 40 appears to be a petition from said
                iawsuit. Defendant otherwise denies that claims or allegations from past
                lawsuits with different factual and legal allegations are reasonably calculated
                to lead to admissible evidence or constitute admissible evidence in this case.


Defendant. James H. Davis d/b/a J.D. Minerals' Amended Answers to Requests for Admissions      13




                                                       857
                           0                                                 0

  88.     Part of the allegations reflected in Exhibit 40 are fraud and violations of the Deceptive Trade
  Practices Act.

 Response:        Admit that such a claims or allegations were made.

 89.      The lawsuit reflected in Exhibit 40 was settled by Defendant.

 Response:        Admit that the lawsuit was settled by both parties.




Defendant, James H. Davis d/b/a J.D. Minerals' Amended Answers to Requests for Admissions             14




                                                        858
                    0                                                               0
                                                i
                                  JD¢l
                                   P.O. Box
                              _ , . , ,._, 75102-J!W
                                                                s
                                                                              Office (903)-723-2922
                                                i                               Fu (903)-723-2443
                                                                              Mobile (903)-530-1633


CER'I1FIED MAIL
p 675 652 453


December 10. 1991                                   ,

JAMES HAMMOND MillS
IllS KIPRIL LANE
                                                    II
LONGWOOD FL 32779-5855                              I
RE: VARIOUS ACRES OUT OF '!HE             G.~ PET!'Y, ET AI.. SURVEY, A-582. ET
AL. HARRISON COUNTY, TEXAS.                         r
Oe&r Mr. Mills:

      As agreed. enclosed please fiDd a                     Money Order in tbe amount of $55.00
as consideration for a one")'Cat primluy term                ty Conveyance covering jnterest in the
above referenced land.


call.



                              '
                                                        I
Jainc:s H. Davis
!HD/rgm
$enclosure                                              I
                                                        I


                                                        II
                                                        i
                                                         I
                                                        I

                                    DAVIS       . ... - ...           133 .



                                                               1132
                            Wagner & Brown, Ltd.
                                   Oil & Gas Producers
                                        1331 LAMAR S!REET
                                            SUI1'E 137(1
                                       HOUSTON. TEXAS nDIO
                                                                                              (713) 951-9200

                                           May9, 2008



J D Minerals                                         Mark J. Mueller •
P.O. Box 1540                                        P.O. Box 130954
Corpus Christi, Texas 78403                          Tyler, Texas 757)3
Attn: Mr. James H. Davis

JEH Interests                                        Dan G. Capers
                                                                                        -,.
P.O. Box 148                                         2300 Bill Owens #824
Uvalde, Texas 78802                                  Longview, Texas 75604
Attn: James E. Hopper

James Hammon Mills
1115 Koppril Lane
Longwood, Florida 32n9
                                                                                                               -
                      Re:     J. W. Harrison Estate Gas Unit No. I, 694.5 acres of land, more or
                              less, out of the G. W. Petty Survey, A-582, the G. W. Munden
                              Survey, A-856, and the G. W. Munden Survey, A-857, Hamson
                              County, Texas.


Gentleman:

By Gas Unit Designation dated Dcicember 10, 2007, as amended, effective December 12, 2007
(Volume 3779, Page 321 ofthe Official Records ofHarrison county, Texas), Wagner & Brown, Ltd.
et al created the J. W. Harrison Estate Gas Unit No. 1 (the "Captioned Unitj, comprising 694.5
acres out of the G. W. Petty Survey, A-582, the G. W. Munden Survey, A-856, and the G. W.
Munden Survey, A-857, Harrison County, Texas. Each ofyou own or claim mineral interests in Unit
Tract Two, comprising 283.917 acres out ofa 291.7 acre tract ofland, more or less. These interests
are currently covered by oil and gas leases in favor of Wagner & Brown, Ltd., which have been or
will be pooled into the Captioned Unit

Wagner & Brown, Ltd. bas drilled and completed the J. W. Harrison Estate Gas Unit No. I Well No.
I within the Captioned Unit, which produces from the Cotton Valley Sand Fonnatinn, and is in the
process of preparing division orders in order to begin payment of royalties on production from such
well. However, prior to making disbursement of proceeds of production attn"butable to the interests




                                                  932
owned or claimed by you in the Captioned Unit, certain title issues must be resolved.

By Declaration ofUnitdated March 12, 1979 (Volume 881, Page290), Amoco Production Company
et al created the 704 acre John Harrison "BH Gas Unit, which included Unit Tract Two of the
Captioned Unit; however, said unit only covered those deplbs from the surface down to the base of
the Travis Peak formation, which lies above the producing formation in the Captioned Unit.

By Minernl and Royalty Conveyance dated September 13, 1991 (Volume 1286, Page 169). Dan G.
Capers conveyed all of his mineral interest in 704 acres out of the G. W. Petty Survey, A-582 eta!,
known as the Amoco Producing Company-John Harrison "B" Unit, and other lands to J D Minerals
and JEH Interests.

By Mineral and Royalty Conveyauce dated September 25, 1991 (Volume 1287, Page 331 ), Virginia
Rose Mitchell conveyed all of her mineral interest in 704 acres out ofthe G. W. Petty Survey, A-582
el al, known as the Amoco Producing Company-John Harrison "B" Unit, and other lands to J D
Minerals.

By Mineral and Royalty Conveyance dated October 1, 1991 (Volume 1287, Page 530), James
Hammond Mills conveyed all ofhis mineral interest in the John Harrisoa "BH Unit and other land to
J D Minerals.

By Mineral Deed dated October21, 1994 (Volume373,PagcS8S), Virginia Rose Mills Cope, whom
we have presumed was one and the same person as Virginia Rose Mi$chell, conveyed her mineral
interest in Unit Tract Two of the Captioned Unit to Charles B. Home, who by Mineral Deed dated
Detemher4, 1996 (Volmne 1586, Page 339), conveyed said interest to Mark J. Mueller.

Because of the depth limitation applicable to the John Harrison "BH Unit, we have interpreted the
above-noted mineral and royalty conveyances in favor of J D Minerals and JEH Interests as being
limited to depths down to, but not below, the base ofthe Travis Peak formation. This being the case,
we have credited MarkJ. Mueller with ownership of deep rights byvirtueoftbeDecember4, 1996
Mineral Deed referenced above. In addition, we have credited Dan G. Capers and James Hammond
Mills with ownership ofdeep rights which they retained following theh- conveyances to J D Minerals
andJEH lnterestsintheSeptember 13,1991 DeedandtheOctoberl, 1991 Deedrefereocedabove.

We recognize that it is possible that the parties intended for said conveyances to apply to all depths.
Therefore, it is necessary that each ofyou enter into correction deeds or sjipulations ofinterest which
clearly reflect the intent of the parties to either convey or retain their interests in those depths below
the base of the Travis Peak formation. Any such correction deed or stipulation of interest should be
filed for record in Harrison County, Texas, and furnished to the undersigned. Until such correction
deeds or stipulations of interest have been executed, recorded aod furnished to the undersigned,
proceeds of production from the Captioned Unit attributable to the interests of James Hammond
Mills and Mark J. Mueller, as indicated below, will be placed in suspense.

In addition, until this matter is resolved, proceeds of production ~butable to the interest ofDan G.
Capers, as indicated below, will be placed in suspense, with that portion of his interest acquired




                                                     933
subsequent to September 13, 1991, not being placed in suspense.

The interest of James Hammond Mills which is to be suspended is as follows:

James Hammond Mills
(1/3 X l/3      X   J/2 X J/2 X royalty X 283.9!7/694.5)

The interest of Mark J. Mueller which is to be suspended is as follows:

Mark J. Mueller
(1/3 X l/3 X l/2 X J/2 X royalty X 283.917/694.5)

The interest of Dan G. Capers which is to be suspended is as follows:
(1/3 X J/3 X 112 X 112 X royalty X 283.917/694.5)

                                                    Very truly yows,
                                                    Wagner & Brown, Ltd.




                                                    By:       71Wtf Jli
                                                      ':-Mand::--:-ei:-Sel::--:ber:--,-=v-=;ce---=P::-rest-:-:.den:--t-of-=:Lan:---:-d---




RJN:tsclbcr41 .. -4SI-1013




                                                         3




                                                           934
                                    Wagner & Brown, L~d.
                                               Oll & Gas Producers
                                                      ! 33 f   LA\-1/\R STRE.ET
                                                               SCiTE JFO
                                                    i-10'-!STO"!.lf-XA5 "t":fli:•




March 2, 2011

JD Minerals                                                              Mr. Mark Mueller
P.O. Box 1540                                                            P.O. Box 130954
Corpus Christi. TX 78403-1540                                            Tyler, Texas 75713
Attn: Mr. Holly Williams

JEH Jnterests
P.O. Box 148
Uvalde. TX 78802

James Harmon Mills
                                                                         Dan G. Capers
                                                                         2300 Bill Owens #824
                                                                         Longview, TX 75604                   -
IllS Koppril Lane
Longwood. FL 32779

RE:       J. W. Harrison Estate Gas Unit No. J; 694.5 acres of land
          out of the G. W. Petty Survey, A-582, lhe G. W. Munden
          Survey, A-856,and !be G. W. Munden Survey, A-857
          Harrison County, Texas

Gentleman:

            Please reference the Jetter dated May 9, 2008 from Wagner & Brown. Ltd. and the letter dated February 23.
2011 from JD Minerals.
            Please be advised that we have carefully reviewed this matter again with the legal firm of Labanowski &
Associates of Houston. Texas. who examined title to the captioned tract on behalf of Wagner & Brown, Ltd. Their
concerns with the interpretation ofthe intent of the parties to the deeds and tbe lands actually covered by the deeds
in question, as set forth in our May 9 letter to you, still remain unchanged. The attorney for Labanowski &
Associates points out that they have a number of concerns relative to the intent of the panics to these deeds.
il'!cludir.g \'s:gue descriptions: .,,,hich do not spedfica!ly refcreD.::~ ao identifiable ur.it, Gr taGCl of land and the «:kpths
actuall),. conveyed. In addition, they question if the provision dealing with conveyjng everything in Harrison County.
is sufficient to do so. especially in view of the vague descriptions; since the courts have held that Mother Hubbard
clauses whicb are in the fine print, may only apply to small adjacent strips.
            In view of the foregoing Wagner&. Brown, Ltd. intends to continue to hold the proceeds in suspense, as
noted in our May 9. 2008 letter until such time as the parties have furnished us with either correction deeds or a
stipulation of interest. which instruments must be acceptable to our examining attonley.

Sincerely.

a..,.)!.&.--
Omar L. Brown
Division Land Manager
cc; Evelyn Harris




                                                                   938
 /




  t
  lfJ
·-;..




 0
c}"




        1732
j
 f
 }
 Jl

""~
1-
~
:::;

~
~
l
 i
4           ~
            il


\j
.fl
'/


 /1
       !
       ••
       •
                 1733
'-"-'s \s ":s::;;::&i ~-- ~\!;,'1\'1\.\) \)..,                                                                           \S\....1r'~""             C....v-"'~                                        ~~C§;:\ic \)~\i::ocJ.c....u~
     Sewd!OitlliU.M!HI'"
                                                                                                                                            ---- . ---~.;;;;;;;;-,;;;.:.;.;.,;~:1ii;;;;;,o;·
                                                                                                                                                                                                      lo7/:)7f;!J:i:J!


                                                                                                                                                                                                      ~2/l+nrll'9
                                                                                                                                                                                                                             ·--·-
                                                                                                                                                                                                                                              : Cl'l V• NlPrint Date: 9!16/2014                                                                                                                                                 Page   2     of    9
                                                        HARRISON COUNTY TAX OFFICE
ID: NOOOSD8353                                                TAX CERTIFICATE                                                                                                        REF:



 HARRISON COUNTY TAX OFFICE
 PO BOX967
                                                                               owner Information
                                                                MILLS JAMES HAMMOND
                                                                                                                         I     Amount Due
                                                                                                                                      IF PAID IN SEPTEMBER 2014
                                                                                                                                                                             $o.oo]
 MARSHALL, TX 75671                                             1115 V::OPRlL L.N
 PHONE: 903-935-8411                                            LONGWOOD, Fl 32779-5855
                                                                                                                             Paid in Month          *Addn Fees          Tax Due
                                                                                                                              October 2014                 o.oo                  o.oo
                                                                                                                             November 2014                 0.00                  o.oo
                                                                                                                             December 2014                 0.00                  0.00
 Mail          MILLS JAMES HAMMOND
 to            1115 KOPRIL LN
                                                                                                                                   IF THIS PROPERTY RECEIVED OR IS
               LONGWOOD, FL 32779-5855                                                                                               RECEIVING SPECIAL VALUATION
                                                                                                                                    BASED ON ITS USE, ADDITIONAL
                                                                                                                                  ROLLBACK TAXES MAY BECOME DUE AS
                                                                                                                                  PROVIDED BY TAX CODE CHAPTER 23.

                   -···-     == ..    ....   ---   --      ...........   --------- ---              ---           -- ...        ......-...            -                 a ........       --
                                                                                                                        Market Values                           Summary
               Property Information                                        Legal Information
  ID: N000508353                                         LEGAL: LANE WJLUAM H 8 A", PEAK ENERGY
  GEOID: l0320.0976350.RI                                CORPORATIO, GOOCH, ETL ST WATTS ETl SUR,
  OWNER INTEREST: 0.000399                               WEU#2-C
  srrus: HAR




                                                                                                             Penalty•
  Tax Year                 Taxing Entities              Base Tax            Paid            Balance          Interest        Attorney Fee          other Fees          Total Due
  2011
  2011
               OS HARRISON COUN1Y
               79 ESD #8
                                                               0.00
                                                               0.00
                                                                                o.oo
                                                                                o.oo
                                                                                                   0.00
                                                                                                   0.00
                                                                                                                  o.oo
                                                                                                                  o.oo
                                                                                                                                       0.00
                                                                                                                                       0.00
                                                                                                                                               l          o.oo
                                                                                                                                                          0.00
                                                                                                                                                                  1              o.oo f
                                                                                                                                                                                 0.00
               TOTAL FOR 2011                                 o.oo              o.oo               0.00           o.oo                 o.oo               0.00                   o.oo
  2012         05 HARRISON COUNTY                             o.oo              0.00               0.00           o.oo                  0.00              0.00                    o.oo
  2012         79 ESO #8                                       0.00             o.oo               0.00           0.00                  0.00              o.oo                   o.oo
               TOTAL FOR 2012                                 o.oo              0-00               0.00          0.00                  o.oo               0.00                   o.oo
  2013         OS HARRISON COUNTY                             o.oo              o.oo               0.00           0.00                 0.00               0.00                   0.00
  2013         79 ESO #8                                      o.oo              o.oo               0.00           o.oo                 0.00               0.00                   0.00
               TOTAL FOR 2013                                 o.oo             o.oo                0.00          o.oo                  0.00               o.oo                   o.oo
                                                              o.oo             o.oo                0.00          o.oo                  o.aa               o.oo                   o.oo


      Q"'"' u,.,    IWIIIIImllllllll~ 111M 11111111110111111111m IIIIRM                                                               Amount Due                             $o.oof
                    8 Jrj \yk',+c.. "-'-(' .\-                                                                                               IF PAID IN SEPTEMBER 20.14

This certifies that after checking the tax records of this office the following taxes,
                                                                                                                                                                        _.l..ob-
                                                                                                                                                            Ib
penalties and interest, attorney fees and late fees are due for this property for the
followin~ units.                                                                                                              Fee: _ _ _).___..;::___
                                                                                           9/16/2014                          GF#_ _ _ __
                                                                                       Date of Tax Certificate




                                                                                        1744
Print Date : 9/16/2014                                                                                                                                     Page      3    of       9
                                                    HARRISON COUNTY TAX OFFICE
ID: N010564893                                                        TAX CERTIFICATE                                                                                          REF:


 HARRISON COUNTY TAX OFFICE                                                   OWner Information                            Amount Due                                $o.ooi
 POBOX967                                                   MILLS JAMES HAMMOND                                                IF PAZD IN SEPTEMBER 20.1.4
 MARSHALL, TX 75671                                         1115 KOPRIL LN
 PHONE: 903-935-8411                                        LONGWOOD, FL 32779-5855
                                                                                                                         Paid In Month     •Addn Fees         Tax Due
                                                                                                                          October 20 14          0.00                    0.00
                                                                                                                         November 20 14          0.00                    0.00
                                                                                                                         December 2014           0.00                    0.00

 Mail          MILLS JAMES HAMMOND
 to            1115 KOPRIL LN                                                                                                  IF THIS PROPERTY RECEIVED OR IS
               LONGWOOD, FL 32779-5855                                                                                          RECEIVING SPECIAL YAWATION
                                                                                                                                BASED ON ITS USE, ADDITIONAL
                                                                                                                             ROUBACK TAXES MAY BECOME DUE AS
                                                                                                                              PROVIDED BY TAX CODE CHAPTER ;u.

        --·-                       •- -                                           = ..        .. ·--      ----   ..                              ...   ········-·-··· ····-·   ......
                                                                                                                      Market Values                    Summary



                                                                                                                                                                                  I
               Property Information                                   Legaiinfarrnation
  10: N010564893                                      LEGAL: EMMITT 1 -#1, SABINE OIL&. GAS LLC,
  GEOID: E2590.0976350.RI                             WOODLAWN, ETAL J B CRAIN ETAl SUR, WELL
  OWNER INTEREST: 0.000036                            #lU R


                                                                                                                                                                                  I
                                                                                                           Penalty•


                                                                                                                                                                                  I
  Tax Year            Taxing Entities              Base Tax                Paid           Balance          Interest      Attorney Fee     Otber Fees          Total Due
  2012         OS HARRISON COUNTY                          0.00               0.00               0.00             0.00          0.00            0.00
                                                                                                                                                                          0.00
  2012         70 ESC #3                                   0.00               0.00               o.oo             o.oo          0.00            0.00                      0.00
               TOTAL FOR 2012                              o.oo               o.oo               o.oo             o.oo          o.oo            0.00                     o.oo
  2013         05 HARRISON COUNTY                          0.00               0.00               0.00             0.00          0.00            0.00                      0.00
  2013         70 ESO #3                                   0.00               0.00               o.oo            o.oo           0.00            o.oo                      o.oo
               TOTAL FOR 2013                              o.oo               o.oo               0.00            o.oo           o.oo            o.oo                     o.oo
                                                           o.oo               o.oo              o.oo             o.oo           0.00            o.oo                     o.oo


      Q""' ""'' IIIII~IIIIIIIIIIIIIIIIIIU lmllmllllllllllllllft 11111111                                                       Amount Due                            $o.oot
                f3 :;;'of)                v-+- :1 .p, j._ ...._ I          < }-                                                       IF PAID IN SEPTEifBER 2014

This certifies that after checking the tax records of this office the to/lowing taxes,
penalties and interest, attorney fees and late fees are due for this property for the
following taxing units.

                                                                                          9/16/2014
                                                                                                                                           I "'\J __
                                                                                                                               Fee: __________    .A_
                              llectlons OffiCer                                      Date of Tax Certificate
                                                                                                                              GF#·-----




                                                                                      1745
Print Date : 9/16/2014                                                                                                                                                 Page     4    of    9
                                                        HARRISON COUNTY TAX OFFICE
ID: N010572859                                                TAX CERTIFICATE                                                                                                         REF:


 HARRISON COUNTY TAX OFFICE
 POBOX967                                                        MILLS JAMES HAMMOND
                                                                                        Owner Information
                                                                                                                                  I     Amount Due
                                                                                                                                             IF PAID IN SEPTEMBER 2014
                                                                                                                                                                                $0.0Dj

 MARSHALL, TX 75671                                              1115KOPR1LLN
 PHONE: 903-935·8411                                             LONGWOOD, FL 32779-5855
                                                                                                                                      Paid in Moltth   *Addn Fees        Tax Due
                                                                                                                                        October 2014          0.00                  o.oo
                                                                                                                                      November 2014            0.00                 0.00
                                                                                                                                      December 201 4          0.00                  o.oo
 Mail             MILLS JAMES HAMMOND
 to               1115 KOPRIL LN                                                                                                            If THIS PROPERTY RECEIVED OR IS
                  LONGWOOD, FL 32779-5855                                                                                                     RECEIVING SPECIAL YALUAnON
                                                                                                                                              BASED ON ITS USE, ADOinONAL
                                                                                                                                           ROLLBACK TAXES MAY BECOME DUE AS
                                                                                                                                           PROVIDED BY TAX CODE CHAPTER 23,
      --      -       . -                         -               ---        - ------              -·       - --                                         -.               ---       ---
                                                                                                                                 Market Values                      summary
               Property Information                                          Legal Information
  10: N010572859                                          LEGAL: PILOT #2, SABINE OIL & GAS LLC,
  GEOID: P2150.0976350.RI                                 WOODLAWN, JOEL CRAIN
  OWNER INTEREST: 0.000036




                                                                                                                     Penalty a
  Tax Year              Taxing Entities                BueTax                   Pald                Balance          Interest         Attorney Fee     Other Fees       Total Due
  2012
  2012
                  OS HARRISON COUNTY
                  70 ESO #3
                                                               0.00
                                                               0.00
                                                                                        0.00
                                                                                        0.00
                                                                                               I           0.00
                                                                                                           0.00
                                                                                                                           o.oo
                                                                                                                           o.oo
                                                                                                                                              0.00
                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                              0.00
                                                                                                                                                                                    0.00
                                                                                                                                                                                    0.00
                  TOTAL FOR 2012                               o.oo                     o.oo               o.oo           o.oo                0.00            o.oo                  0.00
  2013            OS HARRISON COUNTY                           0.00                     0.00               0.00           o.oo                0.00            0.00                  0.00
  2013            70 ESD #3                                    o.oo                     0.00               o.oo           o.oo                0.00            0.00                  0.00
                TOTAL FOR2013                                  o.ao                     0.00               0.00           o.oo                o.oo            o.oo I                0.00
                                                               o.oo                     o.oo              o.oo            o.oo                0.00            0.00                  o.oo


      Q""' 0 "' llllmiiiiiiiiiiiiiiiiiiiiiiiiBim IIIIIJIIIIIIIIIIIIIIIII                                                                     Amount Due                         $O.ool
                ''? v \:)                  l__,_..J.~ A ~             ):,_     LV \       -t                                                     lF PAZD :rN SEPTEMBER 2014

This certifies that after checking the tax records of this office the following taxes,
penalties and interest, attorney tees and tate fees are due for this property for the
following taxing units.
                                                                                                                                                                    tbJ..)
                                                                                                                                         Fee:-------
                                                                                                    9/16/2014                            GF#,_ _ _ __
                                                                                               Date of Tax Certificate




                                                                                                1746
Print Date : 9/16/2014                                                                                                                                                       Page     5    of    9
                                                             HARRISON COUNTY TAX OFFICE
ID: N010572921                                                                     TAX CERTIFICATE                                                                                            REF:


 HARRISON COUNTY TAX OFFICE
 PO BOX9&7
                                                                                       Owner [nformation
                                                                      MILLS JAMES HAMMOND
                                                                                                                                       I     Amount Due
                                                                                                                                                  EF PAID lN SEPTEHBER 201.4
                                                                                                                                                                                      $0.001

 MARSHALL, TX 75&71                                                   1115 KOPRILLN
 PHONE: 903-935-8411                                                  lONGWOOD, FL 32779-5855
                                                                                                                                           Paid in Month     *Addn Fees           Tax Due
                                                                                                                                             October 2.014          0.00                  o.oo
                                                                                                                                           November 2014            0.00                  0.00
                                                                                                                                           Oece mbec 2014           o.oo                  0.00

 Mail               MILLS JAMES HAMMOND
 to                 1115 KOPRIL LN                                                                                                                If THIS PROPERTY RECEIVED OR IS
                    LONGWOOD, FL 32779-5855                                                                                                        RECEIVING SPECIAL VALUATION
                                                                                                                                                   BASED ON ITS USE, ADDinONAL
                                                                                                                                                 ROLLBACK TAXES MAY BECOME DUE AS
                                                                                                                                                 PROVIDED BY TAX CODE CHAPTER 23.

            ---                 ·-                    - --- -·       -·      ...                        ---··----- --·                     --·                      ----     ..      ·-·- -------·
                                                                                                                                     Market Values                         Summary
                   Property Infonnation                                            Legal Information
  ID: N010572921                                               LEGAL: PILOT 1 #5, SABINE OIL & GAS LLC,
  GEOID: P2200.0976350.RI                                      WOODLAWN, 7.8 MLS SE JEFFERSON
  OWNER INTEREST: 0.000036




                                                                                                                         Penalty &
  Tax Year                  Taxing Entities                 Base Tax                Paid              Balance            Interest          Attorney Fee      Other Fees           Total Due
  2012              05 HARRiSON COUNTY                              o.oo                0.00                   0.00           o.oo                 0.00            0.00                   o.oo
  2012              70 ESD #3                                       o.oo                0.00                   0.00           o.oo                 0.00            0.00                   0.00
                    TOTAL FOR 2012                                  o.oo                o.oo                   0.00           o.oo                 0.00            o.oo                   o.oo
  2013              OS HARRISON COUNlY                              0.00                0.00                   o.oo            0.0(}               0.00            o.oo                   0.00
  2013              70 ESO #3                                       0.00                0.00                   0.00           o.oo                 0.00            0.00                   0.00
                    TOTAL FOR 2013                                  0.00               o.oo                   o.oo            o.oo                 0.00            0.00                   o.oo
                                                                    o.oo               o.oo                   o.oo            0.00                 0.00            0.00                   0.00



      '"'   li"'q IIIIIIIIIIIIIIID 11~11~11 Dllllllllllllllllllllll ~II on                                                                    Amount Due                          $O.ooj
                         r1\:J             G.J;._ •1 e            h '-\. rrJ·                                                                         IF PAID EN SEPTEMBER 201.4

This certifies that after checking the tax records of this office the following taxes,
penalties and interest, attorney fees and late fees are due for this property for the                                                                                              ()._);)
                                                                                                                                                 Fee=--~~--­
following taxing units.


                 G                       - nsomcer                                             Date
                                                                                                      9/16/2014
                                                                                                      or Tax Certificate                         GF#·------




                                                                                                1747
Prlnt Date: 9/16/2014                                                                                                                           Page    6-    of      9
                                              HARRISON COUNTY TAX OFFICE
!0: N010572994                                                 TAX CERTIFICATE                                                                                 REF:


HARRISON COUNTY TAX OFFICE
POBOX967
                                                                    Owner Information
                                                    MillS JAMES HAMMOND
                                                                                                           I     Amount Due
                                                                                                                     IF PAID IN SEPTEHBER 2014
                                                                                                                                                        $O.ooj
MARSHALL, TX 75671                                   1115 KOPRIL LN
PHONE: 903-935-8411                                 LONGWOOD, FL 32779~5855
                                                                                                               Paid in Month    *Addn Fees        Tax Due
                                                                                                              October 2014              0.00                 0.00
                                                                                                            November 2014               0.00                 0.00
                                                                                                            December 2014               0.00                 0 .00

Mail         MILlS JAMES HAMMOND
to           1115 KOPRIL LN                                                                                          IF THIS PROPERTY RECEIVED OR IS
             LONGWOOD, FL 32779-5855                                                                                   RECEIVING SPECIAL VALUATION
                                                                                                                      BASED ON ITS USE, AODinONAL
                                                                                                                   ROLLBACK TAXES MAY BECOME DUE AS
                                                                                                                   PROVIDED BY TAX CODE CHAPTER 23-

                 ·--                   ----      - ---     -   ..                         ·-        -       --            ·-·   - ""·     ··-          -·            -··
                                                                                                          Market Values                      Summary
             Property Information                              Legal Information
  10: N010572994                               LEGAL: PILOT 1 #6, SABINE OIL&. GAS LLC,
  GEOID: P2250.0976350.RI                      WOODLAWN, 7.5 MLS SE JEFFERSON,
  OWNER INTEREST: 0.000036                     8396'FSwt& 1799'FSEL




                                                                                               Penattv•
  Tax Year         Taxln!jl Entities          Base Tax          Paid         Balanc;e          Interest        Attorney Fee     Other FeeS        Total Due
  2012       05 HARRISON COUNTY                     o.oo            0.00           o.oo             0.00              0.00              0.00                 0.00
  2012


  2013
             70 ESO #3
             TOTAL FOR 2012
             05 HARRISON COUNTY
                                                    o.oo
                                                   o.oo
                                                    o.oo
                                                                    o.oo
                                                                    o.oo
                                                                    o.oo
                                                                                   0.00
                                                                                   o.oo
                                                                                   o.oo
                                                                                                    0.00
                                                                                                    o.oo
                                                                                                    o.oo
                                                                                                                      ....
                                                                                                                      0.00


                                                                                                                      0.00
                                                                                                                                        0.00
                                                                                                                                        o.oo
                                                                                                                                        0.00
                                                                                                                                                             0.00
                                                                                                                                                             o.oo
                                                                                                                                                             0.00
  2013       70 ESD #3                              o.oo            0.00           o.oo             0.00              0.00              o.oo                 0.00
             TOTAL FOR2013                         o.oo             o.oo           o.oo             o.oo              0.00              o.oo                 0.00
                                                   o.oo             o.oo           o.oo             0.00              0.00              0.00                 0.00




                                                                                                                      Amount Due                        $0.001
                                                                                                                          IF PAID IN SEPTEMBER .20:t4

This certifies that after checking the tax records of this office the following taxes,

                                                                                                                                               /_D_~_
penalties and interest, attorney fees and late fees are due for this property for the
following taxing units.
                                                                                                                   Fee: _ _ _
          ~~.2P- b~-----o-.-,.-9...::.-~-::..~2-~-~-4-fic-a-te___                                                 GF#·-----




                                                                           1748
Print Date: 9/16}2014                                                                                                                                                    Page    7    of      9
                                                           HARRISON COUNTY TAX OFFICE
ID: N010573041                                                                   TAX CERTIFICATE                                                                                         REF;


 HARRISON COUNTY TAX OFFICE
 POBOX967
                                                                                     Ownet" Infol"mation
                                                                    MilLS JAMES HAMMOND
                                                                                                                                   I     Amount Due
                                                                                                                                             IF PAID IN SEPTEMBER ZOJ4
                                                                                                                                                                                 $0.001
 MARSHALL, TX 75671                                                 1115 KOPRJL LN
 PHONE: 903-935-8411                                                LONGWOOD, FL 32779-5855
                                                                                                                                                                             Taxoue
                                                                                                                                       Paid in Month    •Addn Fees
                                                                                                                                        October 2014              0.00               0.00
                                                                                                                                       November 2014              0.00               0.00
                                                                                                                                       December 2014              0.00               0.00
Mail            MILLS JAMES HAMMOND
to              1115 KOPRJL LN                                                                                                              IF THIS PROPERTY RECEIVED OR IS
                LONGWOOD, FL 32779-5855                                                                                                       RECEIVING SPECIAL VALUATION
                                                                                                                                             BASED ON ITS USE, ADDmONAL
                                                                                                                                           ROLLBACK TAXES MAY BECOME DUE AS
                                                                                                                                           PROVIDED BY TAX CODE CHAPTER 23,

                  -=                             ------    -           --   ·-                                         --                        - -       ---·                      --.a ___

                                                                                                                               Market Values                         Summary
               Property Information                                              Legal Information
  10: ND10573041                                            LEGAL: PILOT -7M, SABINE OIL & GAS LLC,
  GEOID: P2255.0976350.RI                                   WOODLAWN CV, R 0 WATKINS, RRC 246963
  OWNER INTEREST: 0.000036




                                                                                                                   Penalty •                                                                  i
  Tax Year              Taxing Entjties                   Base Tax                PaKI            Balance          I....-.st           Attorney Fee    Other Fees            Total Due
  2012          05 HARRISON COUNlY                                 o.oo               0.00               o.oo               o.oo              0.00                0.00                0.00
  2012          70 ESD #3                                          o.oo               0.00               o.oo               o.oo              o.oa                0.00               0.00
                TOTAL FOR 2012                                    0.00                0.00               o.oo               o.oo              o.oo                0.00               0.00
  2013          05 HARRISON COUNTY                                 0.00               0.00               0.00               o.oo              0.00                0.00                o.oo
  2013          70 ESO #3                                          0.00               0.00               o.oo               0.00              o.oo                0.00                0.00
                TOTAL FOR 2013                                    o.oo               o.oo                0.00               o.oo              0.00                o.oo               0.00
                                                                  o.oo               0.00                0.00               0.00              0.00                o.oo               0.00



     Qckk   Uok~ 1111111111~ 11111111111111111111111111111 011111111 ~111111                                                                 Amount Due                          $0.00 t
               ,., JD                   l..>...-h ,'.{ «       !,.._._,_/I I---                                                                  IF PAID IN SEFTE.HBER 20l4



                                                                                                                                                                                0      c.Print Date : 9/16/2014                                                                                                                                       Page      8     of       ~
                                                   HARRISON COUNTY TAX OFFICE
ID: N010573085                                                      TAX CERTIFICATE                                                                                             REF:


 HARRISON COUNTY TAX OFFICE                                              owner Information                                 Amount Due                                  $o.ooj
 PO BDX967                                                MILLS JAMES HAMMOND                                                    IF PAID IN SEPTEMBER 20J4
 MARSHALL, TX 75671                                       1115 KOPRIL LN
 PHONE: 903-935-8411                                      LONGWOOD, FL 32779-5855
                                                                                                                         Pakl in Month          •Addn Fees         Tax Due
                                                                                                                         October 2014                 0.00                 0.00
                                                                                                                        November 2014                 0.00                 0.00
                                                                                                                        December 2014                 0.00                 o.oo
Mail           MILLS JAMES HAMMOND
to             1115 KOPRIL LN                                                                                                    IF THIS PROPERTY RECEIVED OR IS
               LONGWOOD, FL 32779-5855                                                                                             RECEIVING SPECIAL VALUADON
                                                                                                                                  BASED ON ITS US£, ADDIDONAL
                                                                                                                                ROLLBACK TAXES MAY BECOME DUE AS
                                                                                                                                PROVIDED BY TAX CODE CHAPTER 23.
         ..            ·-·                           -                                -          ····-·                                  ----                 ..      ···-· ···-·   --·-
                                                                                                                      Market Values                      Summary
              Property Information                                 Legal Information                                  Mineral            130      Total Market               130
                                                                                                                                                Total Assessed               130
  ID: N010573085                                    LEGAL: PILOT- BH-, SASINE OIL & GAS LLC,
  GEOID: P2260.0976350.RI                           WOODLAWN OJ, R 0 WATKINS
  OWNER INTEREST: 0.000036




                                                                                                          Penalty &
  Tax Year             Taxing Entities            Base Tax           Paid            Balance              IntO ' /                                                            IF PAID IN SEPTEMBER 20J4

This certifies that after checking the tax records of this office the following taxes,
penalties and interest, attorney fees and late fees are due for this property for the
following taxing units.                                                                                                                                      I lJ v~J
              Cc,
               Signatur
                                                                                     9/16/2014
                                                                                                                                 Fee:-------
                                                                                                                                 GF#·------
                                    ns Officer                                  Date of Tax Certificate




                                                                                  1750
Priot Date : 9/16/2014                                                                                                                              Page    9    of      9
                                              HARRISON COUNTY TAX OFFICE
JD: N010573132                                                  TAX CERTIFICATE                                                                                   REF:


 HARRISON COUNTY TAX OFFICE
 POBOX967
                                                                     Owner Information
                                                      MlUS JAMES HAMMOND
                                                                                                               I     Amount Due
                                                                                                                          IF PAID IN SEPTEMBER 2014
                                                                                                                                                            $O.oo 1

 MARSHALL, TX 75671                                   11 LS KOPRILLN
 PHONE: 903-935-8411                                  LONGWOOD, FL 32779·5855
                                                                                                                                                      Tax Due
                                                                                                                   Paid in Month     *Addn Fees
                                                                                                                    October 2014             0.00               0.00
                                                                                                                   November 2014             0.00               0.00
                                                                                                                   December 2014             0.00               0.00
Mall         MILLS JAMES HAMMOND
to           1115 KOPRIL LN                                                                                              IF THIS PROPERTY RECEIVED OR IS
             LONGWOOD, FL 32779·585S                                                                                     RECEIVING SPECIAL VAWATION
                                                                                                                         BASED ON ITS USE, ADDITIONAL
                                                                                                                       ROLLBACK TAXES MAY BECOME DUE AS
                                                                                                                       PROVIDED BY TAX CODE CHAPTER 23.

                    -·   ------                             -                       ..   -                         -- -      --          -                 --·- -·     ....

                                                                                                             Market Values                       summary
           Property Information                                 Legal Information                            Mineral              100. Total Market              100
                                                                                                                                     Total Assessed              100
  ID: N010573132                                LEGAL: PilOT -09H-, SABINE OIL&. GAS LLC,
  GEOID: P2265.D976350.RI                       WOODlAWN, R 0 WATKINS, RRC 252778
  OWNER INTEREST: 0.000036




                                                                                                  Penalty•
  Tax Year          Taxing Entities           Base Tax           Paid            Balance          Interest         Attorney Fee     other Fees        Total Due
  2012       OS HARRISON COUNTY                      0.00            0.00                0.00           0.00               0.00              0.00               o.oo
  2012       70 ESD #3                               0.00            0.00                0.00          o.oo                0.00              0.00               0.00
             TOTAL FOR 2012                         0.00             o.oo                0.00          o.oo               0.00               0.00               o.oo
  2013       05 HARRISON COUNTY                      o.oo            0.00                0.00          0.00               o.oo               o.oo               0.00
  2013       70 ESD #3                              0.00             0.00                0.00          0.00               o.oo               0.00               0.00
             TOTAL FOR 2013                         0.00             o.oo                o.oo          0.00               o.oo               0.00               0.00
                                                    o.oo            o.oo                 o.oo          o.oo               o.oo               o.oo               0.00




    Qukk Uok'1101111111 lmllllllllllllllllllllllllllllllllllllllllllll \-                                                 Amount Due                        $0.00[
          (3 o6                 W \.-.. '..-\ < k,_~ .-r                                                                     IF PAID IN SEPTEMBER          20~4


This cettifies that after checking the tax records of this office the following taxes,
penalties and interest, attorney fees and late fees are due for this property for the
following taxing units.
                                                                                                                    Fee:---1-/_O
                                                                                                                               __
                                                                                9/16/2014
                                                                            Date of Tax Certificate                 GF#'-----




                                                                             1751
                                                                                   HARRISON COUNTY
                                                                                                                   Taxing                Ceiling         Ex.mption       Toucable      Tax
                                                                                          Exemptions/
Account Numbw         I        Log a I                                                Ptd Addn Coding              ll!ntltiP              Ve•r            Granted        Values        Duo
                               Description                         value
Name and Addr...                                                                                                                              0                                  100    Q.l~
                                                                     100 MIN MKT      Gl   DATE: 1/111900          OS HARRISON COUNTY
                               JACKSON WE .6, SPAMERICA.                                                           70 ESD •3                  0                                  100    0.10
MII.LS HY\.A B                                                       100 TOTAL MICT        NBH: MULTI
8230 TOWNS
                               PROOUcnON, WOODLAWN, 2.6 ML$
                               SE WOODLAWN                           100 ASSESSED
OALI.AS, TX ?5243
OWNER INTEREST 0.000404 RI     DIVIDED ACRES: .000

IC:N010398132/ 2013
GEO :JO 160. 0976200.RI                                                                                                                                         Total Tax Due          0.42
------------------------------------------------------------------------------------------------------------------------------
                               ABST: 442 H MCNUTT, V               18,640 LNC NON HS • E   DATE: 8/16/2012         OS HARRISON COUNTY            0
                                                                                                                                                 0
                                                                                                                                                                           18,640
                                                                                                                                                                           18,640
                                                                                                                                                                                       59.07
                                                                                                                                                                                       18.64
MILLS IDA                                                          18,640 TOTAL MKT        NBH: 35,04              77 ESD 16
958 OXBOW LN                   SITUS: FM 134 KAR
                                                                   18,640 ASSESSED
CALLAS, TX 75241
                               ACRES: 2,243
ID:R0000020B5 I 201l           AERIAL: 22 A
GE0:00442.0D370.00000.000000   MAP NUM: 11                                                                                                                      Total Tax Due          77.71

------------------------------------------------------------------------------------------------------------------------------
MILLS IVAN A&. MELBA           WllUAMS UNIT I 1A, FOAEST OIL
                                                                                           DATE: 1/1/1900          OS HARRISON COUNTY
                                                                                                                   71 ESD 14
                                                                                                                                                 0
                                                                                                                                                 0
                                                                                                                                                                                        0.00
                                                                                                                                                                                        0.00
                                                                                           NBH: 36,LESS500,MULT1
UNKNOWN                        COfi.PORAllON", BlOCKER, 0 P. 73 ESD 12                     0                                      0.00
, 00000                        GILLESPIE SUR, WELL 11·A
OWNER INTEREST 0.000318 Rl     SITUS: MAR

JO:N002028737 I 2013           OMOEO ACRES: .000
GEO:W3040.0976250.RI
AGT: XX                                                                                                                                              o.oo       Total Tall Due

MIL.LsivAN-,.-a;eLBA---------m~t7,.;SGU;a~ro-aESr-o7L------------------------o~;e~;:;~~9oo--------os~,;;iso;co~NiY-------o--------------------------o.~~
UNKNOWN                        CORPORATION, BLOCKER, 0 P                                   NBH: LESSSOO,MULit      71 ESO 1:<4                   0                                      0.00
 Q~~~~OINTEREST 0.000318 Rl    g~~~~~~CRES:
                                                                                                                   73          2
                                                   .000                                                                 ESO   *                  O                                      0.00

 ID:N010406915 /2013
 GEO: WZ820. 09 76250 .RI
 AGT:XX
                                                                                                                                                                 Total Tax Du•          o.oo
------------------------------------------------------------------------------------------------------------------------
 MILLS J H                      lANE WtLUAM H #2, PEAK ENERGY                               DATE: 1(1/1900          OS HARRISOK COUN'N            0                                      0.00
                                                                                                                                                                                         o.oo
 957 BRIAR WOOD                 CORPORAnO, GOOCH, 5 T WATTS                                 NBH: MULTI              79 ESD #8                     0
 ALTA MONTE SPRI, Fl32701       SUR., R.RC 68104
 OWNER INTEREST 0.000399 Rl     DIV10EO ACRES: ,000

 to:N010462980 /20t3
 GEO:L0400.0976300.RI
                                                                                                                                                                 Total Tax Due          0.00
------------------------------------------------------------------------------------------------------------------------------
 MILLS J H                      LANE WILLIAM H 11:3, PEAK ENERGY                            DATE: 1(1/1900          05 HARRISON COUNTY            0                                      0.00
 957 BRIARWOOD                  CORPORATIO, GOOCH, J 5 BELL SUR,                            NBH: MULTI              13 ESD .-2                    0                                      0.00
 ALTA MONTE SPRI, FL32701       RRC 74702
 OWNER INTEREST 0.0004 Rl       DIVIDED ACRES: .000
                                AERIAL: 0
 lD:N000$30899/ 2013
 GEO:L0480.09763DO.RI
                                                                                                                                                                 Total Tall Due         0.00
 ------------------------------------------------------------------------------------------------------------------------
 MILLS JAMES HAMMOND            LANE WJLLIAM H "A", PEAK ENERGY                             DATE: 1/1/1900          OS HARIUSON COUNTY               0                                   0.00
 1115 KOPRIL LN                 CORPORA110, GOOCH, ETL ST WATTS                             NBH: MUL'I1             79 ESD #.8                       0                                   0.00
 LONGWOOD, Fl 32779·5855        ETLSUR. WELL .tZ·C
 OWNER INTEREST 0.000399 Rl     SITUS: HAR
  ID:N000508353/ 2013           DIVIDED ACRES: .000
  GEO:L0320.09763SO.IU          A.EII.IA.l: 0
                                                                                                                                                                 Total Tax Due          0.00
   -----------------------------------------------------------------------------------------------------------------------~-----




                                                                                               1752
  10/16/2013 2:15:21 PM
                                                                                         a •••-• •
                                                                                        2013 TAXROLL
                                                                                      HARRISON COUNTY
                                                                                                                                                •• • • •                       Page   2655



 Account Number l
 Name and Address
                                 .....,
                                Description                            value
                                                                                              l~eemptiont
                                                                                         Pld Addn COding
                                                                                                                 I   Ta~Ung
                                                                                                                     Entitles
                                                                                                                                             ceiling
                                                                                                                                              Vear
                                                                                                                                                       Ex.mption
                                                                                                                                                        Grant.d
                                                                                                                                                                       Taw.able
                                                                                                                                                                        Values
                                                                                                                                                                                      Tax
                                                                                                                                                                                       Duo
 MILlS JAMES HAMMOND            PILOT· 8H·, SABINE: OIL 6. G.AS LLC,     1JO MINMKT      G1   DAT!:l/1/1900          OS HAARISON COUNl'Y          0         130                        o.oo
1115 KOPP.IL LN                 WOODLAWN CV, R 0 WA11<1NS                130 TOTAL MKT        NBH: MULll             70 ESP t3                    0         130                         o.oo
LONGWOOD, FL 32179·5!155        DIVIDED ACRES: .000                      130 ASSESSED
OWNER INTEREST0.000036 RI

ID:N010573085/ 2013
GEO:P2260.0976JSO,fl.l
                                                                                                                                                              Tobll T•x Due            o.oo
MILLS JAMES HAMMOND             PILOT 12, SASINE OIL&. GAS LLC,                               DATI!:: 1/l/1900       OS HARRISON C:OUNT'I'        0                                     o.oo
1115 KOJ'Ril LN                 WOODlAWN, JOEL CRAIN                                          NBH: MULTI             70 'ESP '3                   0                                    0.00
lOfiiGWOOP, Fl :32779·5855      DIVIDED ACRES: ,000
OWNER Ir1TEP.EST 0.000036 Rl

IO:N010572859/ 2013
GEO: P2150.0976350.Rl
                                                                                                                                                              Total T•Jt Due           0.00
------------------------------------------------------------------------------------------------------------------------------
MILLS JAMES HAMMOND             EMMITT 1 .f:t, SABINE OIL & GAS UC,                           OATE: 1/1/1900                o.oo
                                                                                                                     OS HARRISON COUNiY           0
1115 KOPRlL LN                  WOODLAWN, ETAL J e. CRAIN ETAL                                NBH: MULTI             70 ESC #3                    0                                    o.oo
LONGWOOD, FL 32779·5855         SUR, WELL 11U R
OWNER lNTERESi 0.000036 Rl      OIVlOED ACRES: .000

1D:N01056489) I 2013
GEO:E2590.097635D.RI
                                                                                                                                                              TotiiiT•Jt Due           o.oo
------------------------------------------------------------------------------------------------------------------------------
MILLS JAMES HAMMOND             PILOT 1 #6, SABINE OIL &.. GAS LLC,                           DATE: 1/1/1900         OS HARRISON COUNTY'          0                                    0.00
1115 KOPRllLN                   WOODLAWN, 7,5 MLS SE JEFFERSON,                               NBH: MUlTI             70 ESO 13                    0                                    0.00
LONGWOOD, FL 32779·5855         8396'FSWLl1799'FSEL
OWNER INTEREST 0.000036 Rl      DIVIDED ACRES: .000

lO:N010S729, FL   .3277~-!;SSS
                                                                                              NBH: MULTI             70 ESD 13                    0                                    0.00
                                DIVIDED ACRES: .000
OWNER INT!R.EST 0.000036 R.l
10:N010572921/2013
GEO: P2200. 0976350 .Al


                                               ------------------------------                                                                                 Totlll T•x Du•           o.oo
                                                                                              1753